     Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 1 of 64




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

SELINA SOULE, et al.,                 )
                                      )
                   Plaintiffs,        )          No. 3:20-cv-00201-RNC
                                      )
      v.                              )
                                      )          MOTION TO DISMISS
CONNECTICUT ASSOCIATION OF            )
SCHOOLS, INC. et al,                  )
                                      )             August 21, 2020
                   Defendants,        )
                                      )
                                      )


       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
   Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 2 of 64




                              TABLE OF CONTENTS

TABLE OF AUTHORITIES…………..……………………………………………………..i

INTRODUCTION…………………………………………………………………………….1

FACTUAL BACKGROUND………………………………………………………………...3

 The CIAC Policy…………………………………...……………………………………...4

 Andraya and Terry………………………………………………………………………..5

 Plaintiffs……………………………………………………………………………………7

 Plaintiffs’ Participation in High School Girls’ Track…………………………………...7

 Plaintiffs’ Claims and Requested Relief……………………………...………………...11

LEGAL STANDARD………………………………………………………………….........12

ARGUMENT………………………………………………………………………………...14

  I. Plaintiffs Have Failed to Allege Standing for Prospective Relief against
    the CIAC, Bloomfield, Cromwell, Glastonbury, Canton and Danbury…...……...14

    A. Plaintiffs Smith and Nicoletti’s Claims of Future Injury Are Too
       Conjectural to Support Standing to Enjoin CIAC’s Policy…………………..14

    B. Plaintiffs Lack Standing to Seek Expungement of Transgender
       Students’Athletic Records Because Doing So Would Not Redress
       Alleged Injury……………………………………………………………………17

  II. Plaintiffs’ Requested Relief Would Violate the Rights of the Individual
      Intervenor-Defendants and Other Transgender Students……...……………….18

     A. Plaintiffs’ Requested Injunctions Would Violate the Equal
        Protection Clause………………………………………...………………..........18

     B. Plaintiffs’ Requested Injunctions Would Violate Title IX………………...…24

   III. Plaintiffs Have Failed to Allege a Cognizable Claim Under Title IX.…..........27
  Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 3 of 64




   A. Title IX and Its Implementing Regulations Do Not Define
      Sex-Separated Teams in a Manner that Bars Girls Who Are
      Transgender from Participating with Other Girls……………………………28

   B. Plaintiffs Have Not Plausibly Alleged that Competing with Girls
      Who Are Transgender Deprives Them of “Effective
      Accommodation” Under Title IX……………………...……………………….31

   C. Plaintiffs Have Not Plausibly Alleged the Elements of an Equal
      Treatment Claim………………………………………………………………...38

   D. Plaintiffs’ Claims for Retrospective Relief are Barred by Pennhurst………..42

  IV. Plaintiffs Have Failed to Allege that Title IX Provides a Cause of
      Action Against the School District Defendants……………………………..…...46

   A. Plaintiffs Have No Cause of Action Against Their Home Schools
      (Glastonbury, Danbury, and Canton)……………………………………….....46

         1. Plaintiffs Have Not Alleged that Their Home Schools
            Failed to Provide Effective Accommodation…………………………..47

         2. Plaintiffs Have Not Alleged that Their Home Schools
            Failed to Provide Equal Treatment………………………..…………...48

         3. The Home Schools Are Not Liable for ‘Applying’ or
            ‘Facilitating’ the CIAC policy…………………………...……………...49

   B. Plaintiffs Have No Cause of Action Against the Individual
      Intervenor-Defendants’ Schools (Bloomfield and Cromwell)………………...50

CONCLUSION……………………………………………………………………………....56
          Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 4 of 64




                                                  TABLE OF AUTHORITIES

                                                                    CASES
Adams by & through Kasper v. Sch. Bd. of St. Johns Cty, ---F.3d. ---, No. 18-13592, 2020 WL
  4561817 (11th Cir. Aug. 7, 2020) ...................................................................................... passim
Adams v. Baker, 919 F. Supp. 1496 (D. Kan. 1996) ..................................................................... 34
Adkins v. City of New York, 143 F. Supp. 3d 134 (S.D.N.Y. 2015) ............................................. 19
Altman v. Bedford Cent. Sch. Dist., 245 F.3d 49 (2d Cir. 2001) .................................................. 14
Arocho v. Ohio Univ., No. 2:19-cv-4766, 2020 WL 3469223 (S.D. Ohio June 25, 2020) .......... 51
Arora v. Daniels, No. 3:17-cv-134, 2018 WL 1597705 (W.D.N.C. Apr. 2, 2018) ...................... 51
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................................... 13, 47
Atascadero State Hosp. v. Scanlon, 473 U.S. 234 (1985) ............................................................ 43
Austin v. Univ. of Or., 925 F.3d 1133 (9th Cir. 2019) .................................................................. 40
Bd. of Educ. of City of New Haven v. City of New Haven, 237 Conn. 169 (1996) ....................... 43
Bd. of Educ. of Highland Local Sch. Dist. v. U.S. Dep’t of Educ., 208 F. Supp. 3d 850 (S.D. Ohio
  2016).......................................................................................................................................... 19
Bd. of Educ. of the Highland Local Sch. Dist. v. United States Dep’t of Educ., 208 F. Supp. 3d
  850 (S.D. Ohio 2016) ................................................................................................................ 44
Beattie v. Line Mountain Sch. Dist., 992 F. Supp. 2d 384 (M.D. Pa. 2014) ................................. 34
Bednar v. Neb. Sch. Activities Ass’n, 531 F.2d 922 (8th Cir. 1976) ............................................. 34
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................................................ 13, 47
Biediger v. Quinnipiac Univ., 691 F.3d 85 (2d Cir. 2012) ..................................................... 31, 32
Biediger v. Quinnipiac Univ., 928 F. Supp. 2d 414 (D. Conn. 2013)............................... 39, 47, 48
Bostock v. Clayton Cty., --- U.S. ---, 140 S. Ct. 1731 (2020) ................................................ passim
Boucher v. Syracuse Univ., 164 F.3d 113 (2d. Cir. 1999) ...................................................... 31, 39
Brenden v. Indep. Sch. Dist. 742, 477 F.2d 1292 (8th Cir. 1973)................................................. 34
Burgess v. Harris Beach PLLC, 346 F. App’x 658 (2d Cir. 2009) .............................................. 49
Cf. Suesz v. Med-1 Sols., LLC, 757 F.3d 636 (7th Cir. 2014) ...................................................... 29
Cheshire v. McKenney, 182 Conn. 253 (1980) ............................................................................. 43
Clark, ex rel. Clark v. Ariz. Interscholastic Ass’n, 695 F.2d 1126 (9th Cir. 1982) ...................... 21

                                                                         i
          Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 5 of 64




Cole v. Oroville Union High Sch. Dist., 228 F.3d 1092 (9th Cir. 2000) ...................................... 16
Comtys. for Equity v. Mich. High Sch. Athletic Ass’n, 178 F. Supp. 2d 805 (W.D. Mich. 2001) 39
Davis Next Friend LaShonda D. v. Monroe County Bd. Of Educ., 526 U.S. 629 (1999) ............ 42
Davis v. Monroe County Board of Education, 526 U.S. 629 (1999) ...................................... 52, 53
DiFolco v. MSNBC Cable LLC., 622 F.3d 104 (2d Cir. 2010)....................................................... 3
Dodds v. U.S. Dep’t of Educ., 845 F.3d 217 (6th Cir. 2016) .................................................. 26, 28
Doe v. Boyertown Area Sch. Dist., 897 F.3d at 530 (3d Cir. 2018)........................................ 27, 28
Doe v. Brown University, 896 F.3d 127 (5th Cir. 2018) ......................................................... 54, 55
Evancho v. Pine-Richland Sch. Dist, 237 F. Supp. 3d 267 (W.D. Pa. 2017) ........................ 19, 46
Fabian v. Hosp. of Cent. Conn., 172 F. Supp. 3d 509 (D. Conn. 2016) ................................. 25, 26
Frazier v. Fairhaven Sch. Comm., 276 F.3d 52 (1st Cir. 2002) ................................................... 54
G.G. ex rel. Grimm v. Gloucester Cty. Sch. Bd., 822 F.3d 709 (4th Cir. 2016) ............... 25, 28, 29
Grimm v. Gloucester Cty. Sch. Bd., 302 F. Supp. 3d 730 (E.D. Va. 2018) .................................... 6
Hecox v. Little, No. 1:20-cv-00184-DCN, 2020 WL 4760138 (D. Idaho Aug. 17, 2020) .... passim
Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718 (2017) ............................................. 33
Jackson v. Birmingham Bd. of Educ., 544 U.S. 167 (2005) ......................................................... 43
Jane Doe v. Brown University, 270 F. Supp. 3d 556 (D.R.I. 2017) ........................... 51, 52, 53, 54
K. T. v. Culver-Stockton Coll., No. 4:16-CV-165 CAS, 2016 WL 4243965 (E.D. Mo. Aug. 11,
  2016).......................................................................................................................................... 51
Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019) ...................................................................... 19
Kelley v. Ithaca Coll., 3:18-CV-1082, 2019 U.S. Dist. LEXIS 102636 (N.D.N.Y. June 18, 2019)
  ................................................................................................................................................... 26
Lantz v. Ambach, 620 F. Supp. 663 (S.D.N.Y. 1985) ................................................................... 35
Lawson v. E. Hampton Planning & Zoning Comm’n, No. 3:07c-v-1270, 2008 WL 4371297 (D.
  Conn. Sept. 22, 2008) .................................................................................................................. 3
Lerner v. Fleet Bank, N.A., 318 F.3d 113 (2d Cir. 2003) ............................................................. 13
Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) ............................................................. 14, 15
M.A.B. v. Bd. of Educ. of Talbot Cty., 286 F. Supp. 3d 704 (D. Md. 2018) ................................ 19
Mansourian v. Regents of Univ. of California, 602 F.3d 957 (9th Cir. 2010) ....................... 39, 47
McCormick ex rel. McCormick v. Sch. Dist. of Mamaroneck, 370 F.3d 275 (2d Cir. 2004) passim
                                                                          ii
          Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 6 of 64




Menaker v. Hofstra Univ., 935 F.3d 20 (2d Cir. 2019)................................................................. 26
Nielsen v. Rabin, 746 F.3d 58 (2d Cir. 2014) ................................................................................. 3
Obergefell v. Hodges, 135 S. Ct. 2584 (2015) .............................................................................. 20
Ollier v. Sweetwater Union High Sch. Dist., 858 F. Supp. 2d 1093 (S.D. Cal. 2012).................. 41
Parents for Privacy v. Barr, 949 F.3d 1210 (9th Cir. 2020)..................................................... 1, 28
Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1 (1981) ............................... 42, 43, 44, 46
Perkins v. S. New Eng. Tel. Co., No. 3:07-CV-967, 2009 WL 350604 (D. Conn. Feb. 12, 2009)13
Portz v. St. Cloud State Univ., 401 F. Supp. 3d 834 (D. Minn. 2019) .......................................... 48
Preferred Commc’ns, Inc. v. City of Los Angeles, 13 F.3d 1327 (9th Cir. 1994) ......................... 16
Robb v. Lock Haven Univ. of Pennsylvania, 2019 WL 2005636 (M.D. Pa. May 7, 2019) .... 47, 48
Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017) .................................................................. 20
Sobel v. Yeshiva Univ., 477 F. Supp. 1161 (S.D.N.Y. 1979) ........................................................ 50
Sossamon v. Texas, 563 U.S. 277 (2011)...................................................................................... 43
South Dakota v. Dole, 483 U.S. 203 (1987) ........................................................................... 42, 43
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998)......................................................... 17
Thomas v. Regents of Univ. of Calif., 2020 WL 1139595 (N.D. Cal. Mar. 9, 2020).................... 48
Thomas v. Regents of University of California, 2020 WL 3892860 (N.D. Cal. July 10, 2020) .. 32,
  40, 48
United States v. Virginia, 518 U.S. 515 (1996) ............................................................................ 20
Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034 (7th Cir. 2017) 20, 26,
 28
Windsor v. United States, 699 F.3d 169 (2d Cir. 2012) ................................................................ 19
Yellow Springs Exempted Vill. Sch. Dist. Bd. of Ed. v. Ohio High Sch. Athletic Ass’n, 647 F.2d
  651 (6th Cir. 1981) .................................................................................................................... 34
Zarda v. Altitude Express, Inc., 883 F.3d 100 (2d Cir. 2018)....................................................... 26

                                                              STATUTES
20 U.S.C. § 1681(a) ............................................................................................................ 1, 24, 27




                                                                     iii
          Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 7 of 64




                                                     OTHER AUTHORITIES
1979 Policy Interpretation § VI(B)(3)(i)....................................................................................... 41
1979 Policy Interpretation § VII.C.4 ............................................................................................ 35
CIAC By-Laws Article IX, Section B ........................................................................................ 4, 6

                                                           REGULATIONS
34 C.F.R. § 106.41(a).................................................................................................................... 34
34 C.F.R. § 106.41(b) ................................................................................................................... 34
34 C.F.R. § 106.41(c)(1) ............................................................................................................... 31
34 C.F.R. § 106.41(c)(2)-(10) ................................................................................................. 31, 39
44 Fed. Reg. 71413 (1979) ........................................................................................................... 31




                                                                    iv
       Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 8 of 64




       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendants

Connecticut Association of Schools, Inc., d/b/a/ Connecticut Interscholastic Athletic Conference;

Bloomfield Public Schools Board of Education, Cromwell Public Schools Board of Education,

Glastonbury Public Schools Board of Education, Canton Public Schools Board of Education, and

Danbury Public Schools Board of Education; Intervenor-Defendants Andraya Yearwood

(“Andraya”) and Thania Edwards on behalf of her daughter T.M. (“Terry”) (collectively, the

“Individual Intervenors”); and Intervenor-Defendant Connecticut Commission on Human Rights

and Opportunities, respectfully file this memorandum of law in support of their move to dismiss

Plaintiffs’ Second Amended Complaint, ECF No. 141, for lack of jurisdiction and for failure to

state a claim upon which relief can be granted.

                                        INTRODUCTION

       Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq. prohibits

educational institutions from discriminating against students “on the basis of sex” in educational

programs, including athletics. See 20 U.S.C. § 1681(a). Discriminating against a student because

she is transgender violates Title IX. See Bostock v. Clayton Cty., --- U.S. ---, 140 S. Ct. 1731

(2020); Adams by & through Kasper v. Sch. Bd. of St. Johns Cty, ---F.3d. ---, No. 18-13592,

2020 WL 4561817 (11th Cir. Aug. 7, 2020); Parents for Privacy v. Barr, 949 F.3d 1210, 1227

(9th Cir. 2020). It also violates the Equal Protection Clause of the Fourteenth Amendment. See

Hecox v. Little, No. 1:20-cv-00184-DCN, 2020 WL 4760138, at *2 (D. Idaho Aug. 17, 2020).

       In 2013, the Connecticut Interscholastic Athletic Conference (“CIAC”) implemented a

policy (“the CIAC Policy”) that allows transgender students to play on sex-separated sports

teams based on their gender identification in current school records and daily life activities in the




                                                  1
       Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 9 of 64




school. For seven years, that policy has governed, and transgender students, including the

Intervenor Defendants, have participated in sports consistent with their gender identification.

       Plaintiffs now attempt to strike down CIAC’s policy and mandate discrimination against

girls who are transgender by prohibiting them from participating on the same sports teams as

other girls. Plaintiffs also seek an order removing all past records of transgender students’

participation and successes—even after two of the plaintiffs and both Intervenor-Defendants

have already graduated. Plaintiffs’ claims are based on an unprecedented legal theory that

distorts Title IX and contradicts the U.S. Department of Education’s own guidance, Supreme

Court precedent, and decisions from federal courts across the country. Based on the same theory

spouted by Plaintiffs here, the Idaho legislature enacted a similarly sweeping statute banning

girls who are transgender from all girls’ sports teams. In its ruling issued just days ago, the U.S.

District Court for the District of Idaho concluded that the statute likely violated transgender

students’ rights under the Equal Protection Clause, and, therefore, issued a preliminary

injunction prohibiting Idaho from enforcing it. Hecox, 2020 WL 4760138, at *2.

       As in Hecox, this Court should find that Plaintiffs’ attempts to limit the athletic

opportunities of students who are transgender cannot stand. Because Plaintiffs’ claims find no

legal basis in either the text or regulations of Title IX—and worse, per Hecox, would mandate an

unconstitutional result—the Court should dismiss the Second Amended Complaint in its entirety

with prejudice.




                                                  2
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 10 of 64




                                 FACTUAL BACKGROUND

       As more fully set forth below, for purposes of this motion, the Court must “accept as true

all factual allegations and draw from them all reasonable inferences,” but is “not required to

credit conclusory allegations or legal conclusions couched as factual allegations.” Nielsen v.

Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (internal citation omitted). “When ruling on a motion to

dismiss, the court may consider the allegations in the complaint, any documents attached to the

complaint or incorporated by reference in the complaint, and other facts of which judicial notice

may be taken.” Lawson v. E. Hampton Planning & Zoning Comm’n, No. 3:07c-v-1270, 2008

WL 4371297, at *2 (D. Conn. Sept. 22, 2008).

       The Second Amended Complaint quotes from and relies upon (a) the text of the CIAC

policy at issue in this case, CIAC By-Laws Article IX, Section B, and (b) publicly available

records of students’ track-and-field performance posted on the online repository Athletic.net.

The complete text of the CIAC policy and the relevant individuals’ athletic records may,

therefore, be considered on a motion to dismiss because even when “a document is not

incorporated by reference, the court may nevertheless consider it where the complaint ‘relies

heavily upon its terms and effect,’ thereby rendering the document ‘integral’ to the complaint.”

DiFolco v. MSNBC Cable LLC., 622 F.3d 104, 111 (2d Cir. 2010) (internal citation omitted).




                                                 3
        Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 11 of 64




The CIAC Policy

         Since 2013, the CIAC has followed a policy of allowing students who are transgender to

play on sex-separated sports teams that are consistent with their gender identity if they meet

certain criteria. Sec. Am. Compl. (“SAC”) ¶ 74 (citing CIAC By-Laws Article IX, Section B). 1

The CIAC Policy specifies that:

         The CIAC is committed to providing transgender student-athletes with equal
         opportunities to participate in CIAC athletic programs consistent with their gender
         identity. Hence, this policy addresses eligibility determinations for students who
         have a gender identity that is different from the gender listed on their official birth
         certificates [at the time of birth]. 2

CIAC By-Laws Article IX, Section B. The policy acknowledges that any other rule would be

“fundamentally unjust and contrary to applicable state and federal law.” Id.

         For purposes of the CIAC policy, a student’s school district “shall determine a student’s

eligibility to participate in a CIAC gender specific sports team based on the gender identification

of that student in current school records and daily life activities in the school and community at

the time that sports eligibility is determined for a particular season.” Id. By submitting a team

roster to the CIAC, each school district “is verifying that it has determined that the students listed

on a gender specific sports team are entitled to participate on that team due to their gender

identity and that the school district has determined that the expression of the student’s gender

identity is bona fide and not for the purpose of gaining an unfair advantage in competitive

athletics.” Id.




1
    The CIAC By-Laws are available online at http://www.casciac.org/ciachandbook.
2
 Of course, some transgender students may have had their gender markers changed on their birth
certificates as part of the process of transitioning. The CIAC policy would cover those students
as well.
                                                   4
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 12 of 64




Andraya and Terry

       Individual Intervenor-Defendants Andraya and Terry attended the Cromwell Public

Schools (“Cromwell”) and Bloomfield Public Schools (“Bloomfield”), respectively. SAC ¶¶ 15–

16. They are teenage girls who are transgender, which means that they are girls with a female

gender identity who at birth were designated the sex of male. Gender identity is the medical term

for a person’s deeply felt, inherent sense of belonging to a particular gender. Most people have a

gender identity that matches the sex they were designated at birth. But people who are

transgender have a gender identity that differs from their sex designated at birth. 3

       The Second Amended Complaint refers to Andraya and Terry as “biological males” and

as people who “were born genetically and physiologically male and have male bodies.” SAC

¶¶ 117, 77. But the Second Amended Complaint does not define or otherwise identify any

specific physiological characteristics that one must have to be “physiologically male” or “have a

male body.” There are many biological components of sex, including chromosomal, anatomical,

hormonal, and reproductive elements. These elements do not always align within an individual

as typically male or typically female, either because that individual has intersex traits, or because

that individual has undergone medical care for gender dysphoria. For these reasons, the



3
  In describing transgender individuals, Defendants and Intervenor-Defendants use the same
terminology used by, inter alia, the American Academy of Pediatrics, the American
Psychological Association, the American Psychiatric Association, and the Endocrine Society.
See Br. of American Academy of Pediatrics, et al., Grimm v. Gloucester Cty. Sch. Bd., No. 19-
1952, ECF No. 32-1 (4th. Cir.), available at
https://www.aclu.org/sites/default/files/field_document/brief_of_medical_public_health_and_me
ntal_health_organizations.pdf. The Court may take judicial notice of amicus briefs filed by these
organizations “as evidence of the views of the organizations that prepared them, and not as
substantive evidence of the accuracy of such views.” Grimm v. Gloucester Cty. Sch. Bd., 400 F.
Supp. 3d 444, 455 (E.D. Va. 2019), appeal filed, No. 19-1952 (4th Cir. Sept. 3, 2019); see also
Neonatology Assocs., P.A. v. Comm’r, 293 F.3d 128, 132 (3d Cir. 2002) (Alito, J.) (“Some
amicus briefs collect background or factual references that merit judicial notice.”).
                                                  5
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 13 of 64




Endocrine Society has said “the terms ‘biological male or female’ are imprecise and should be

avoided.” Grimm v. Gloucester Cty. Sch. Bd., 302 F. Supp. 3d 730, 743 (E.D. Va. 2018) (quoting

Endocrine Society’s clinical practice guidelines).

         Pursuant to the CIAC policy, Andraya competed on the girls’ track-and-field team at

Cromwell High School for the 2017, 2018, and 2019 indoor and outdoor seasons. See SAC

¶¶ 81, 90, 91, 99. 4 Terry competed on the girls’ track-and-field team at Bloomfield High School

for the 2018 outdoor season and the 2019 indoor and outdoor seasons. See SAC ¶¶ 88–91. 5 Both

Andraya and Terry also competed on the girls’ track-and-field team for the 2020 indoor season. 6

They have now graduated from high school. See SAC ¶ 81 (stating that Andraya’s “freshman

season” was in 2017, which would position her to graduate in 2020); see id. ¶ 88 (stating that

Terry began running track in the 2017 season, which would similarly position her to graduate in

2020).




4
  The published results of all of Andraya’s track-and-field events (“Andraya’s Results”) are
posted online at https://www.athletic.net/TrackAndField/Athlete.aspx?AID=14519891. A copy
is attached for the Court’s convenience as Exhibit A.
5
  The published results of all of Terry’s track-and-field events (“Terry’s Results”) are posted
online at https://www.athletic.net/TrackAndField/Athlete.aspx?AID=14046370. A copy is
attached for the Court’s convenience as Exhibit B.
6
  The original Complaint in this case was filed on February 12, 2020, ECF No. 1, midway
through track-and-field’s 2020 indoor season. The Amended Complaint was filed on April 17,
2020, ECF No. 89, and the Second Amended Complaint was filed on August 11, 2020. ECF No.
141. By that point, the 2020 indoor season was complete, and the 2020 outdoor season had been
canceled in its entirety as a result of the COVID-19 pandemic. See, e.g., Joe Morelli, CIAC
officially cancels 2020 spring season, following schools’ closure, gametimect.com,
https://www.gametimect.com/ciac-expected-to-finally-cancel-spring-season. Nonetheless, the
Second Amended Complaint contains multiple outdated factual allegations about the purported
injuries that will be suffered by Plaintiffs in the 2020 outdoor season. See SAC ¶¶ 131–51. It
also does not contain any information about Plaintiffs’ many achievements in the 2020 indoor
season.
                                                 6
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 14 of 64




Plaintiffs

       Plaintiffs are four non-transgender girls: Selina Soule, 7 Chelsea Mitchell, 8 Alanna

Smith, 9 and Ashley Nicoletti. 10 Soule and Mitchell have now graduated from high school. See

SAC ¶ 148 (stating that because Soule and Mitchell “are seniors, the Spring 2020 track season is

their final opportunity to compete in high school track and field events”). Thus, the only parties

to this case who are current high school students are Smith and Nicoletti. See id. SAC ¶ 178(5)

(stating that only plaintiffs Smith and Nicoletti are seeking prospective injunctive relief).

Plaintiffs’ Participation in High School Girls’ Track

       The high schools attended (or formerly attended) by Plaintiffs and the Individual

Intervenor-Defendants all participate in the CIAC for outdoor and indoor track. Schools are

grouped by size, or “Class”: Class S, M, L, or LL. Schools generally compete against schools

their same size. At the end of the season, there is a Class championship meet in both indoor and

outdoor track. See SAC ¶ 79. The students with the five fastest times in, for example, the girls’

outdoor track 100m final at the Class M championship advance to the subsequently held State

Open Championship. See, e.g., SAC ¶¶ 79, 81, 87. At the State Open, students from the various



7
  The published results of all of Selina Soule’s track-and-field events (“Soule’s Results”) are
posted online at https://www.athletic.net/TrackAndField/Athlete.aspx?AID=10678905. A copy
is attached for the Court’s convenience as Exhibit C.
8
 The published results of all of Chelsea Mitchell’s track-and-field events (“Mitchell’s Results”)
are posted online at https://www.athletic.net/TrackAndField/Athlete.aspx?AID=12095608. A
copy is attached for the Court’s convenience as Exhibit D.
9
 The published results of all of Alanna Smith’s track-and-field events (“Smith’s Results”) are
posted online at https://www.athletic.net/TrackAndField/Athlete.aspx?AID=14790311&L=4. A
copy is attached for the Court’s convenience as Exhibit E.
10
  The published results of all of Ashley Nicoletti’s track-and-field events (“Nicoletti’s Results”)
are posted online at https://www.athletic.net/TrackAndField/Athlete.aspx?AID=14752303. A
copy is attached for the Court’s convenience as Exhibit F.
                                                  7
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 15 of 64




Classes compete against each other in each race. Id. After some preliminary heats, the top

finishers race in the final heat of, for example, the girls’ outdoor track 100m final, and have the

opportunity to move on to the New England Championship. Id.

       Under that format, Plaintiffs allege that they have been deprived of equal athletic

opportunity in violation of Title IX. Plaintiffs assert that girls who are transgender have an unfair

“athletic advantage,” and that Andraya and Terry’s participation in girls’ track-and-field events

deprives Plaintiffs of equal athletic opportunity on the basis of sex. SAC ¶¶ 165–66, 175–76. All

four plaintiffs assert in conclusory terms that, as a result of the participation of girls who are

transgender in girls’ high school athletic events, Plaintiffs “are losing competitive opportunities,

the experience of fair competition, and the opportunities for victory and the satisfaction, public

recognition, and scholarship opportunities that can come from victory.” Id. ¶ 70.

       Despite these sweeping assertions, the Complaint identifies only a few specific instances

in which Andraya or Terry allegedly had any impact on Plaintiffs’ athletic opportunities. For

example, Soule identifies only one instance in which she was allegedly denied an athletic

opportunity as a result of competing against either Andraya or Terry. SAC ¶¶ 91–92. During the

2019 indoor track season, Soule competed against Andraya and Terry in the 55m dash at the

State Open Championship. Id. ¶ 91. In the preliminary race, to determine eligibility for the final

heat of the State Open Championship in the 55m dash, Terry had the fastest time and Andraya

had the second-fastest. Id. Soule had the eighth-fastest time—behind Terry, Andraya and five

other, non-transgender girls—and therefore failed to qualify for the final 55m championship

race. Id. Soule alleges that if Andraya and Terry had not participated in the race, she would have

placed sixth, and would therefore have been eligible to compete in the final heat for a spot at the

New England Championship. Id. ¶ 92. Soule does not identify any race for which she allegedly

                                                   8
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 16 of 64




would have won a championship but for Andraya or Terry’s participation, nor does a review of

posted publicly available records show the same.

         Despite this single instance in which Soule was allegedly denied the opportunity to

compete for a spot at the New England Championship in the 55m dash, Soule had numerous

other opportunities in which she was able to secure a spot in New England Championship events.

In 2019 indoor season, Soule competed in the New England Championship in both long jump

and the 4x200 relay. See Soule’s Results (Ex. C) at p. 5 (long jump results); p. 6 (relay). She did

so again in the 2019 outdoor season, see id. at p. 4 (long jump), and had previously done so in

the 2018 outdoor season in the 100m dash and long jump. Id. at p. 7 (100m dash); p. 9 (long

jump).

         Like Plaintiff Soule, Plaintiff Ashley Nicoletti alleges only one instance in which she was

allegedly denied an athletic opportunity as a result of competing against either Andraya or Terry.

SAC ¶ 100. During the 2019 outdoor season, Nicoletti competed against Andraya and Terry in

the 100m at the S Class Women’s Outdoor Track Finals. Id. In the preliminary race, to determine

eligibility for the final heat, Plaintiff Chelsea Mitchell had the fastest time, Terry had the second-

fastest time, and Andraya had the third-fastest time. Id. Nicoletti had the ninth-fastest time and

failed to qualify for the final. Id. Like Soule, Nicoletti does not identify any race for which she

allegedly would have won a championship but for Andraya or Terry’s participation, nor do the

publicly available posted records reflect the same. 11




11
   Nicoletti is a sophomore who appears to compete during the outdoor season only. See
Nicoletti’s Results (Ex. F) at p. 1 (listing outdoor results only). Thus, the 2019 outdoor season is
the only season in which she has competed in during high school. Id. In that season, she placed
ninth in in the 100m preliminary race at the S Class Championship. At that same event, Nicoletti
finished thirteenth in the 200m. She did not advance to the state open in any event. Id.
                                                  9
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 17 of 64




       Plaintiff Alanna Smith also alleges only one occasion when she claims she was

negatively affected by Andraya or Terry’s participation. SAC ¶ 102. During the 2019 outdoor

season, Smith competed against Terry in the 200m State Open Championship. Id. Terry placed

first, and Smith placed third. Id. During the same season, however, Smith outperformed both

Terry and Andraya in the 100m State Open Championship, where Smith placed third, Andraya

placed fourth, and Terry was disqualified because of a false start. Compare Smith’s Results (Ex.

E) at p. 1 (showing third-place finish), with Andraya’s Results (Ex. A) at p. 3 (showing fourth-

place finish), with Terry’s Results (Ex. B) at p. 3 (showing “FS”). During the same season, Smith

also won the 400m State Open Championship and the 400m in the New England Championship.

See Smith’s Results (Ex. E) at p. 3 (showing first-place finish at State Open and at New England

Championship).

       Plaintiff Chelsea Mitchell competed against Andraya and Terry on several occasions,

including State Open Championships for the 55m dash, and certain 100m, 200m, and 300m races

from the 2017 indoor season through the 2020 indoor season. SAC ¶¶ 91, 100–02. On most

occasions, Mitchell had slower times than Andraya and Terry, but Mitchell also had faster times

on several occasions. For example, in the 2019 outdoor season, Mitchell outperformed Andraya

in the S Class championship for both the 55m dash and the 100m state open championship. Id.

¶¶ 100–01. And, in the 2020 indoor season, Mitchell outperformed Terry in the 55m dash “S

Class,” the 55m dash state open championship, and the 300m “S Class” championship. Compare

Mitchell’s Results (Ex. D) at p. 1 (showing first-place finish in 55m dash at “S Class” and State

Open, and first-place finish in 300m at “S Class”) with Terry’s Results (Ex. B) at p. 1 (showing

second-place finish in 55m dash at S Class and third-place finish at State Open, along with

sixteenth-place finish in 300m at “S Class”).

                                                10
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 18 of 64




       As of the 2020 indoor season, Mitchell ranked number one among all girls in Connecticut

for the 200m. See Mitchell’s Results (Ex. D) at p.1 (showing first-place ranking with time of

25.98). Mitchell also competes in the long-jump competition, where she has won multiple state

championships. For the 2020 indoor season, Mitchell ranked number one among girls in

Connecticut and number two among girls nationally in the long jump. Id. 12

Plaintiffs’ Claims and Requested Relief

       Plaintiffs assert that as a result of Andraya and Terry’s participation, Defendants have

violated Title IX by failing to effectively accommodate the athletic abilities of girls, see SAC

¶¶ 178(A), and failing to provide equal treatment, benefits, and opportunities for girls’ athletics.

Id. 178(B). For these alleged violations, Plaintiffs seek nominal and compensatory damages. Id.

¶ 178(F). Plaintiffs also seek prospective relief in the form of a declaratory judgment and three

injunctions. Id. ¶¶ 178(A) – (E).

            •   Plaintiffs Smith and Nicoletti request “[a]n injunction prohibiting all Defendants

                . . . from permitting males [sic] from participating in events that are designated

                for girls, women, or females.” SAC ¶ 178(C), (5).

            •   All Plaintiffs also seek “[a]n injunction requiring all Defendants to . . . remove

                male [sic] athletes from any record or recognition purporting to record times,

                victories, or qualifications for elite competitions designated for girls or women,

                and conversely to correctly give credit and/or titles to female athletes who would




12
   In paragraphs 77-119, the Second Amended Complaint makes numerous allegations regarding
student athletes who are not parties to this action. It also makes overarching statements about the
CIAC policy’s effect on non-transgender female athletes in general. These allegations are
irrelevant to this matter. This matter concerns only the CIAC policy as it affects the four named
Plaintiffs in the individual events in which they compete.
                                                 11
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 19 of 64




                have received such credit and/or titles but for the participation of athletes born

                male and with male bodies in such competitions.” Id. ¶ 178(D).

            •   Finally, all Plaintiffs seek “[a]n injunction requiring all Defendants to correct any

                and all records, public or non-public, to remove times achieved by athletes born

                male and with male bodies from any records purporting to record times achieved

                by girls or women.” Id. ¶ 178(E).

       All of Plaintiffs’ legal claims, and all of their requested injunctions, are based on the

premise that by allowing Andraya and Terry to participate on the same teams as other girls, the

CIAC policy is allowing “males” to participate in women’s sports. The requested relief thus

refers to girls who are transgender as “males” and “athletes born male and with male bodies.”

But despite the Plaintiffs’ frequent use of that terminology, the Second Amended Complaint does

not define or otherwise identify any specific physiological characteristics that one must have to

be “physiologically male” or “have a male body,” for purposes of violating Title IX.

                                      LEGAL STANDARD

       Rule 12(b)(1) permits the Defendants to challenge this Court’s subject matter jurisdiction

over the Plaintiffs’ Complaint by motion to dismiss. See Fed. R. Civ. P. 12(b)(1). It is Plaintiffs’

burden to prove by a preponderance of the evidence that subject matter jurisdiction does exist. Id.

The Court, in determining if subject matter jurisdiction does exist, may refer to evidence submitted

outside the pleadings. Id.

       Pursuant to Fed. R. Civ. P. 12(b)(6), a defendant may move to dismiss a claim for “failure

to state a claim upon which relief can be granted.” The law and rules governing motions to dismiss

brought pursuant to Rule 12(b)(6) are well-established. In adjudicating a motion brought pursuant

to Rule 12(b)(6), the Court is generally required to accept all factual allegations made in the

                                                 12
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 20 of 64




complaint as true and draw all reasonable inferences in favor of the Plaintiff. Lerner v. Fleet Bank,

N.A., 318 F.3d 113, 128 (2d Cir. 2003). “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds

of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Perkins v. S. New Eng. Tel. Co., No. 3:07-CV-967,

2009 WL 350604, at *1 (D. Conn. Feb. 12, 2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007)).

          Moreover, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The Supreme Court has clarified:

             [O]nly a complaint that states a plausible claim for relief survives a motion to
             dismiss. Determining whether a complaint states a plausible claim for relief will
             . . . be a context-specific task that requires the reviewing court to draw on its judicial
             experience and common sense.
                                                           ***
             While legal conclusions can provide the framework of a complaint, they must be
             supported by factual allegations. When there are well-pleaded factual allegations,
             a court should assume their veracity and then determine whether they plausibly give
             rise to an entitlement to relief.

Id. at 679 (internal citations omitted); see also Twombly, 550 U.S. at 565–66. Thus, the court “can

choose to begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. After discounting those allegations not

entitled to the assumption of truth, the court can next proceed to consider whether those “factual

allegations [entitled to the assumption of truth] . . . plausibly suggest an entitlement to relief.” Id.

at 681.


                                                    13
       Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 21 of 64




                                           ARGUMENT

 II.   Plaintiffs Have Failed to Allege Standing for Prospective Relief against the CIAC,
       Bloomfield, Cromwell, Glastonbury, Canton and Danbury.

       Litigants do not have standing for declaratory and injunctive relief unless they can meet

three elements:

       First, the plaintiff must have suffered an injury in fact—an invasion of a legally
       protected interest which is (a) concrete and particularized, and (b) actual or
       imminent, not conjectural or hypothetical.

       Second, there must be a causal connection between the injury and the conduct
       complained of . . . [and]

       Third, it must be likely, as opposed to merely speculative, that the injury will be
       redressed by a favorable decision.

McCormick ex rel. McCormick v. Sch. Dist. of Mamaroneck, 370 F.3d 275, 284 (2d Cir. 2004)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). The allegations in the

Second Amended Complaint are insufficient to meet any of those three elements, and, therefore,

Plaintiffs lack standing to seek injunctive and declaratory relief.

       A. Plaintiffs Smith and Nicoletti’s Claims of Future Injury Are Too Conjectural to
          Support Standing to Enjoin CIAC’s Policy.

       Plaintiffs Smith and Nicoletti (the only plaintiffs who are still high school students as of

today) 13 seek an injunction to enjoin CIAC’s policy and prohibit girls who are transgender from

competing with other girls. SAC ¶ 178(C), (5). To demonstrate standing to bring this claim,

Smith and Nicoletti must first plead and prove that they will suffer an invasion of a legally

protected interest that is (a) concrete and particularized, and (b) actual or imminent, not




13
   Soule and Mitchell cannot claim future injury from participation of girls who are transgender
since they have graduated, and, therefore any such claims are moot. Altman v. Bedford Cent. Sch.
Dist., 245 F.3d 49, 70 (2d Cir. 2001).
                                                 14
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 22 of 64




conjectural or hypothetical. Allegations of “some day” injuries, “without any description . . . or

indeed even any specification of when the some day will be—do not support a finding of the

‘actual or imminent’ injury that our cases require.” Lujan, 504 U.S. at 564.

       Here, Smith and Nicoletti allege that they will be injured if they have to compete in

unidentified future races against unidentified girls who are transgender. Even assuming,

arguendo, that any plaintiff could have a legally protected interest in avoiding competition with

girls who are transgender—which they cannot, see infra at Sec. III—Smith and Nicoletti fail to

allege any facts showing an “actual or imminent” risk they will have to do so. The only girls who

are transgender mentioned in the Second Amended Complaint are Andraya and Terry, who have

now graduated and are no longer eligible to compete in CIAC events. Smith and Nicoletti have

not identified any girls who are transgender who will be competing against them in the future.

Indeed, they have not identified any girls who are transgender who will be competing in track

and field, at all. “Although imminence is concededly a somewhat elastic concept, it cannot be

stretched beyond its purpose, which is to ensure that the alleged injury is not too speculative for

Article III purposes—that the injury is certainly impending.” Lujan, 504 U.S. at 564–65 n.2.

       The highly conjectural nature of Smith and Nicoletti’s claim stands in stark contrast to

the future injuries found to support standing in McCormick and other Title IX cases. The

plaintiffs in McCormick had established that the girls’ soccer program in their school district was

scheduled in the spring, and thus did not allow them to compete for the state championships,

which were held in the fall season. McCormick, 370 F.3d at 284–85. For this reason, the threat of

future harm was both “actual and imminent, not conjectural or hypothetical.” As the Second

Circuit held, “[s]cheduling soccer in the spring denies the athletes the opportunity to play for a




                                                 15
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 23 of 64




team that can qualify for the Regional and State Championships,” and thus, the plaintiffs “have a

concrete and personal stake in the outcome of this case” so as to justify standing. Id. at 284.

       Yet Smith and Nicoletti’s chain of contingencies does not end there. Even if Smith and

Nicoletti could allege with any certainty that girls who are transgender will imminently compete

in track and field, and that they will personally compete against those transgender girls, Smith

and Nicoletti cannot credibly allege that they will finish in particular spots in particular races

next year if girls who are transgender are barred from competing. See, e.g., Cole v. Oroville

Union High Sch. Dist., 228 F.3d 1092, 1100 (9th Cir. 2000) (finding alleged Title IX injury too

uncertain to support standing, and likening it to the “very speculative assumption,” in the

damages context, that, had it “only been given the chance,” a company would undoubtedly have

won a competitive opportunity and would furthermore have operated it profitably) (citing

Preferred Commc’ns, Inc. v. City of Los Angeles, 13 F.3d 1327, 1334 (9th Cir. 1994)).

       At the 2021 State Open, if one is even held, Smith and Nicoletti could very easily default,

slip, or just lose to someone they were “supposed” to beat. Notwithstanding numerous examples

of unpredicted outcomes in athletic competition 14, Plaintiffs’ entire complaint is built on the

belief that there is certainty in track outcomes, and that they will finish in particular places




14
   In 1980, the U.S. men’s hockey team famously beat the Soviet Union’s team at Lake Placid,
which is considered one of the greatest upsets of all times. See, e.g., Nicholas Schwartz, The 11
Biggest Upsets in Sports History, Business Insider (June 10, 2012),
https://www.businessinsider.com/the-11-biggest-upsets-in-sports-history-2012-6#1980-usa-4-
ussr-3-2. Al Michaels’s countdown and statement “Do you believe in miracles?” aptly
summarized the feelings of those watching the game, and the phrase has been used repeatedly
over the years to motivate any perceived underdog in a sporting event. As Buster Douglas, the
North Carolina State Wolfpack, and David Tyree and the rest of the New York Giants can attest,
there are no sure outcomes in a sporting event—not for Plaintiffs, not for Andraya and Terry, not
for anyone.
                                                  16
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 24 of 64




without transgender runners in the race. This is not the way athletics work. Plaintiffs’ speculation

as to their “otherwise-guaranteed” victories does not give them standing.

       B. Plaintiffs Lack Standing to Seek Expungement of Transgender Students’
          Athletic Records Because Doing So Would Not Redress an Alleged Injury.

       All of the Plaintiffs also ask for an injunction requiring Defendants “to remove times

achieved by” girls who are transgender “from any records purporting to record times achieved by

girls or women,” along with “any record or recognition purporting to record times, victories, or

qualifications” for girls who are transgender. SAC ¶ 178(E), (1)-(4). But Plaintiffs have not

plausibly alleged how expunging the records of girls who are transgender would redress any of

Plaintiffs’ alleged past injuries, as required for standing. To the extent the erasure of Terry and

Andraya’s achievements would make Plaintiffs feel better, it is black-letter law that

“psychic satisfaction is not an acceptable Article III remedy because it does not redress a

cognizable Article III injury.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998).

Notably, Plaintiffs ask for the erasure of Terry and Andraya’s records and times across the

board—as well of those of any other transgender students—not only “record[s] or recognition”

for events in which Plaintiffs took part. Eliminating any trace of Andraya and Terry from events

in which Plaintiffs did not take part does not redress any purported injury to Plaintiffs. “Relief

that does not remedy the injury suffered cannot bootstrap a plaintiff into federal court; that is the

very essence of the redressability requirement.” Id.

       All Plaintiffs also ask to be retroactively awarded “credit and/or titles” they “would have

received . . . but for the participation” of girls who are transgender. SAC ¶ 178(D), (1)-(4).

Again, Plaintiffs’ claims are based on the assumption that, if Terry and Andraya did not race,

everyone would have finished in the same order, but just moved up one or two positions

(depending on whether one or both of Terry and Andraya ran and finished ahead of Plaintiffs).
                                                 17
       Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 25 of 64




This is highly speculative and woefully insufficient to establish standing. If Terry and Andraya

had not been allowed to compete, two different girls from their divisions would have advanced to

compete in the races against Plaintiffs, and there is no way to know how each competitor would

have placed in that hypothetical matchup. Racers do not run the exact same time every time they

compete. As discussed above, Terry and Andraya’s absence from the race would have affected

who participated in the race, as well as the participants’ lanes, positions, and, according to

Plaintiffs, even their attitudes. See SAC ¶ 117. Moreover, given the number of variables inherent

in any athletic competition, it simply is not possible to state that everyone would have finished

higher than they did with Terry and Andraya in the race, and in the exact same order. 15

III.   Plaintiffs’ Requested Relief Would Violate the Rights of the Individual Intervenor-
       Defendants and Other Transgender Students.

           A. Plaintiffs’ Requested Injunctions Would Violate the Equal Protection Clause.

       Plaintiffs’ requested injunctions would violate the Equal Protection Clause. The U.S.

District Court for the District of Idaho recently concluded that an Idaho statute with a similarly

sweeping ban likely violated transgender students’ rights under the Equal Protection Clause, and

issued a preliminary injunction prohibiting Idaho from enforcing it. See generally Hecox v. Little,

No. 1:20-cv-00184-DCN, 2020 WL 4760138, at *27–34 (D. Idaho Aug. 17, 2020).




15
   For example, during the 2020 indoor track season, Soule failed to finish in the top five at her
Class meet for the 55m dash, and therefore missed out on advancing to the Indoor State Open
final. See Soule’s Results (Ex. C) at p. 1 (showing tenth-place finish). Neither Terry nor
Andraya was in Soule’s Class, and therefore they had no role in her failure to advance to the
State Open Final. Her failure to advance in those races could have been based on anything from
not being as good as the other students she ran against, to not feeling well on race day, to
slipping on water on the floor during the race, or any number of other variables inherent in a
competitive race.
                                                 18
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 26 of 64




       Discrimination against transgender people is subject to heightened scrutiny. The Second

Circuit has set forth four considerations for determining whether a particular classification is

subject to heightened scrutiny under the Equal Protection Clause. Windsor v. United States, 699

F.3d 169 (2d Cir. 2012), aff’d, 570 U.S. 744 (2013). These include:

       A) whether the class has been historically subjected to discrimination; B) whether
       the class has a defining characteristic that frequently bears a relation to ability to
       perform or contribute to society; C) whether the class exhibits obvious, immutable,
       or distinguishing characteristics that define them as a discrete group; and D)
       whether the class is a minority or politically powerless.

Id. at 181 (internal quotation marks, brackets, and citations omitted). Applying that same test,

Judge Rakoff held in Adkins v. City of New York, 143 F. Supp. 3d 134, 139–40 (S.D.N.Y. 2015),

that transgender status meets all of the heightened-scrutiny criteria identified in Windsor. Accord

Johnson v. Padin et al., No. 3:20-CV-637 (CSH), 2020 WL 4818363, at *3 (D. Conn. Aug. 16,

2020) (“Because transgender people are a quasi-suspect class, the Court must apply intermediate

scrutiny to defendants’ treatment of plaintiff.” (citing Adkins, 143 F. Supp. 3d at 140)). The

Ninth Circuit and district courts across the country have reached the same conclusion. Karnoski

v. Trump, 926 F.3d 1180, 1200 (9th Cir. 2019); Hecox, 2020 WL 4760138, at *26; M.A.B. v. Bd.

of Educ. of Talbot Cty., 286 F. Supp. 3d 704, 719–22 (D. Md. 2018); Evancho v. Pine-Richland

Sch. Dist, 237 F. Supp. 3d 267, 288 (W.D. Pa. 2017); Bd. of Educ. of Highland Local Sch. Dist.

v. U.S. Dep’t of Educ., 208 F. Supp. 3d 850, 873-74 (S.D. Ohio 2016).

       Excluding transgender students from sex-separated teams based on presumptions about

their bodily sex characteristics would also independently trigger heightened equal protection

scrutiny because it is sex discrimination. See Adams, 2020 WL 4561817 , at *5. A policy

purporting to define who is a “biological girl” for purposes of participating in sex-separated

teams “cannot be stated without referencing sex” and would therefore be “inherently based upon

                                                 19
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 27 of 64




a sex-classification.” Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034,

1051 (7th Cir. 2017). And “all gender-based classifications today warrant heightened scrutiny.”

United States v. Virginia, 518 U.S. 515, 555 (1996).

       Plaintiffs have not plausibly alleged that their requested injunctions could withstand

heightened scrutiny. To survive heightened scrutiny, Plaintiffs would have to show that their

proposed policy serves an important governmental interest and “that the discriminatory means

employed” “are substantially related to the achievement of those objectives.” Sessions v.

Morales-Santana, 137 S. Ct. 1678, 1690 (2017). “Moreover, the classification must substantially

serve an important governmental interest today, for in interpreting the equal protection

guarantee, we have recognized that new insights and societal understandings can reveal

unjustified inequality that once passed unnoticed and unchallenged.” Id. (quoting Obergefell v.

Hodges, 135 S. Ct. 2584, 2603 (2015)) (cleaned up).

       Here, even accepting Plaintiffs’ allegations as true, Plaintiffs’ own pleading demonstrates

that their requested injunctions are not substantially related to the important governmental

interest of providing equal athletic opportunity. As noted above, Plaintiffs’ factual allegations do

not plausibly support that they have actually been deprived of equal athletic opportunities. Nor

do they support that banning transgender girls from competing and stripping them of their past

achievements is a constitutionally appropriate means of serving that interest.

       The district court’s decision in Hecox is particularly instructive, because Idaho tried to

justify its categorical ban on girls who are transgender participating in girls’ sports by pointing to

the Individual Intervenors in this very case. “[D]uring the entire legislative debate over the Act,

the only transgender women athletes referenced were two high school runners who compete in

Connecticut, and who were, notably, also defeated by cisgender girls in recent races.” 2020 WL

                                                 20
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 28 of 64




4760138, at *30. But the Hecox court concluded that this information—i.e., the mere fact of

Andraya and Terry’s participation in girls’ track—did not provide “an ‘exceedingly persuasive’

justification” for Idaho’s sweeping exclusion of all girls and women who are transgender. Id. at

31.

       The Hecox court explained that there is a critical difference between providing sex-

separated sports teams for boys and girls, and enacting discriminatory rules that bar girls who are

transgender from participating on the same teams as other girls. 2020 WL 4760138, at *28.

Courts applying heightened scrutiny have held that providing sex-separated teams is

substantially related to advancing an important governmental interest in “redressing past

discrimination against women in athletics and promoting equality of athletic opportunity

between the sexes.” See, e.g., Clark, ex rel. Clark v. Ariz. Interscholastic Ass’n, 695 F.2d 1126,

1131 (9th Cir. 1982). But as explained by the court in Hecox, those important interests are not

similarly served by banning girls who are transgender from participating. 2020 WL 4760138, at

*28. “First, like women generally,” and unlike cisgender men, “women who are transgender

have historically been discriminated against, not favored.” Id. Second, excluding girls and

women who are transgender from participating in women’s sports effectively prevents them from

participating in any sex-separated sport. Id. at 29. 16 Third, because transgender people represent

just a small percentage of the population, “it appears untenable that allowing transgender women

to compete on women’s teams would substantially displace [non-transgender] female athletes.”




16
   The court noted that the “argument that . . . transgender women are not excluded from school
sports because they can simply play on the men’s team is analogous to claiming homosexual
individuals are not prevented from marrying under statutes preventing same-sex marriage
because lesbians and gays could marry someone of a different sex.” Hecox, 2020 WL 4760138,
at *35.
                                                 21
       Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 29 of 64




Id. And fourth, girls and women who receive puberty blockers or suppress testosterone through

gender-affirming hormone therapy do not have the same athletic advantages as cisgender males.

Id. at 30. Ultimately, the court concluded that Idaho’s claim of an “‘absolute advantage’ between

transgender and cisgender women athletes is based on overbroad generalizations without factual

justification.” Id. at 33.

        Just as Terry and Andraya’s participation in girls’ track did not provide any justification

for Idaho’s sweeping statutory exclusion of women and girls who are transgender from women’s

competition, their participation also does not provide any justification for Plaintiffs’ sweeping

attempt to void the CIAC’s policy, bar women and girls’ who are transgender from women’s

events in Connecticut, and erase any past victories transgender athletes have obtained.

        The Second Amended Complaint suffers from the same flaws as the Idaho statute at issue

in Hecox. Even though Plaintiffs seek to categorically ban all girls who are transgender from

participation, the Second Amended Complaint fails to allege that a person’s sex designation at

birth, and undefined references to “being possessed of a male body,” actually confer any athletic

advantage. Rather, the Amended Complaint admits that “boys and girls have comparable athletic

abilities before boys hit puberty,” and the alleged physiological advantages for boys do not occur

until puberty when “testosterone drives a wide range of physiological changes.” SAC ¶ 46.

Despite the centrality of testosterone to their factual allegations, Plaintiffs admit they do not

know whether Andraya and Terry—or any other girls who are transgender and participate in

school athletics—are undergoing gender-affirming hormone therapy to suppress their levels of

circulating testosterone, or other medical treatment. SAC ¶ 59. Instead, Plaintiffs make the

conclusory assertion that it “does not matter” whether Andraya and Terry are undergoing

hormone therapy to reduce the impact of testosterone on their bodies. Id. And, despite the

                                                  22
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 30 of 64




centrality of the effects of male puberty to its allegations, see SAC ¶¶ 46–48, the Second

Amended Complaint does not allege whether either Andraya or Terry—or any other girls who

are transgender and participate in school athletics—have received puberty blockers to prevent the

progress of typically male puberty. See AAP Amicus, supra n.1 (describing types of treatments

for gender dysphoria recommended by the American Academy of Pediatrics and other medical

organizations). 17

        For all of these reasons, even if Plaintiffs’ allegations about “athletic advantages” were

true, the scope of the injunctions would still not correlate with Plaintiffs’ allegations. Instead, the

Second Amended Complaint seeks to prohibit all girls who are transgender from participating on

the same teams as other girls, regardless of whether they have actually gone through a typically

male puberty and regardless of whether they possess characteristics that might be understood to

confer any advantage. Such a sweepingly overbroad and discriminatory injunction is not

substantially related to the allegations in the complaint and cannot survive heightened scrutiny.

See Hecox, 2020WL4760138, at *35 (explaining that categorical ban served only “an invalid


17
   The Second Amended Complaint relies extensively on the work of Duke law professor
Doriane Lambelet Coleman in support of its allegations that girls who are transgender have an
athletic advantage over non-transgender girls. See SAC ¶¶ 55, 56, 58. But Coleman has publicly
opposed legislation in Arizona and Idaho that would exclude all transgender students from sex-
separated teams based solely on their chromosomes, without regard to whether the athletes have
received puberty blockers or hormone therapy. See Hecox, 2020 WL 4760138, at *32 (noting
that “[p]rofessor Coleman herself urged Governor Little to veto H.B. 500 because her work was
misused); Betsy Russell, Professor whose work is cited in HB 500a, the transgender athletes bill,
says bill misuses her research and urges veto, The Idaho Press (Mar. 19, 2020), at
https://www.idahopress.com/eyeonboise/professor-whose-work-is-cited-in-hb-a-the-
transgender/article_0e800202-cac1-5721-a769-3268665316a8.html. The Court may take judicial
notice of Ms. Coleman’s published letter, which is posted alongside the Idaho Press news article,
as evidence of Ms. Coleman’s views. See, e.g., Fed. Ins. Co. v. Speedboat Racing Ltd., 200 F.
Supp. 3d 312, 349 (D. Conn. 2016) (taking judicial notice of media reports, on motion to
dismiss, for fact of their publication).


                                                  23
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 31 of 64




interest of excluding transgender women and girls from women’s sports entirely, regardless of

their physiological characteristics”); Adams, 2020 WL 4561817, at *8 (holding that policy

excluding transgender students from restrooms based on “anatomical differences” failed to

account for the anatomical and physiological differences resulting from gender-affirming

medical care). 18

                B. Plaintiffs’ Requested Injunctions Would Violate Title IX.

        Plaintiffs’ requested injunctions would also violate the rights of the Individual

Intervenor-Defendants and other girls who are transgender under Title IX. Title IX provides that

“[n]o person in the United States shall, on the basis of sex, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under any education program or activity

receiving [f]ederal financial assistance.” 20 U.S.C. § 1681(a). Prohibiting girls who are

transgender from participating in athletics with other girls would exclude them from participation

in athletics altogether and deny them the benefits of athletic opportunities in violation of the

plain statutory text.

        Discriminating against a person because they are transgender is discrimination on the

basis of sex. Plaintiffs would have this Court define “sex” exclusively by particular biological

traits typical of males and females. But, the plain meaning of “sex” refers more generally to “the




18
  By focusing on the overbroad nature of the proposed injunction and claims for relief, the
Defendants are in no way conceding that the CIAC policy, which does not require high schools
to inquire about a girl’s puberty status or the status of any gender-affirming medical care,
violates Title IX. To the contrary, the Defendants strongly contend that the CIAC policy is both
consistent with and mandated by law and public policy for the many reasons discussed in this
memorandum. However, the Defendants would be remiss in failing to address the internal
inconsistencies in the Plaintiffs’ Second Amended Complaint and, in particular, how such
inconsistencies make clear that none of the Plaintiffs has made allegations that are sufficient to
support the overbroad claims for injunctive and other relief.
                                                 24
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 32 of 64




properties or characteristics by which individuals may be classified as male or female.” Fabian

v. Hosp. of Cent. Conn., 172 F. Supp. 3d 509, 526 (D. Conn. 2016) (collecting definitions)

(italics in original). Those characteristics are not limited to chromosomes or another singular

biological trait; instead, they also include hormonal, anatomical, reproductive, and social

elements. Dictionaries thus frequently define sex as “the sum of the morphological,

physiological, and behavioral peculiarities of living beings . . . that is typically manifested as

maleness and femaleness.” Id. (internal citation omitted); G.G. ex rel. Grimm v. Gloucester Cty.

Sch. Bd., 822 F.3d 709, 722 (4th Cir. 2016), vacated and remanded on other grounds, 137 S. Ct.

1239 (2017) (same).

       The Supreme Court recently declined the invitation to limit the meaning of sex under

federal law to the physiological distinctions advocated by the Plaintiffs here. In Bostock, the

Court held that Title VII’s prohibition on discrimination because of sex prohibits discrimination

against an individual for being transgender because “it is impossible to discriminate against a

person for being . . . transgender without discriminating against that individual based on sex,”

since “transgender status [is] inextricably bound up with sex.” Bostock, 140 S. Ct. at 1741–42.

The Court rejected the arguments of the employers and the United States that such a reading of

Title VII could not be squared with the intentions of the law’s drafters, noting that “Title VII’s

prohibition of sex discrimination in employment is a major piece of federal civil rights

legislation . . . written in starkly broad terms [and] has repeatedly produced unexpected

applications, at least in the view of those on the receiving end of them.” Id. at 1752. “To refuse

enforcement just because of that, because the parties before us happened to be unpopular at the

time of the law’s passage, would not only require [the Court] to abandon [its] role as interpreters




                                                  25
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 33 of 64




of statutes; it would tilt the scales of justice in favor of the strong or popular and neglect the

promise that all persons are entitled to the benefit of the law’s terms.” Id. at 1751.

        The holding and reasoning of Bostock apply to this Court’s analysis of Title IX, since

courts “interpret[] Title IX by looking to the case law interpreting Title VII.” Menaker v. Hofstra

Univ., 935 F.3d 20, 31 (2d Cir. 2019). Relying on Bostock, in Adams, the Eleventh Circuit held

that a school’s policy barring a boy from the boys’ restroom solely because he is transgender

violates Title IX. The Adams Court explained:

        Bostock teaches that, even if Congress never contemplated that Title VII could
        forbid discrimination against transgender people, the “starkly broad terms” of the
        statute require nothing less. This reasoning applies with the same force to Title IX’s
        equally broad prohibition on sex discrimination. . . . [I]f an employer fires a
        transgender female employee but retains a non-transgender female employee, this
        differential treatment is discrimination because of sex. In the same way, [a
        transgender boy] can show discrimination by comparing the School Board’s
        treatment of him, as a transgender boy, to its treatment of non-transgender boys.

Adams, 2020 WL 4561817 at *11–12 (internal citations omitted); see also Whitaker, 858 F.3d at

1049–50 (“A policy that requires an individual to use a bathroom that does not conform with his

or her gender identity punishes that individual for his or her gender non-conformance, which in

turn violates Title IX. The School District’s policy also subjects [the plaintiff], as a transgender

student, to different rules, sanctions, and treatment than non-transgender students, in violation of

Title IX.”); Dodds v. U.S. Dep’t of Educ., 845 F.3d 217, 222 (6th Cir. 2016) (per curiam)




                                                  26
       Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 34 of 64




(upholding preliminary injunction barring school from prohibiting transgender girl from using

girls’ restroom). 19

        Like the discriminatory restroom exclusions at issue in Adams, Plaintiffs’ requested

injunctions would single out girls who are transgender for different and discriminatory treatment.

They would classify any girl who is transgender as male and bar her from athletic activities for

women and girls, even when she is already recognized as a girl “in current school records and

daily life activities in the school and community.” The requested relief would single out and

publicly brand girls who are transgender “with a scarlet ‘T’” when they step out of the

schoolhouse doors and onto the athletic field. Boyertown, 897 F.3d at 530. Though Plaintiffs

complain that they want more championship trophies to go along with the ones they already

have, they seek injunctions that would literally “exclude[] [girls who are transgender] from

participation” in sex-separated sports at all. 20 U.S.C. § 1681(a). Such a wholesale bar on

participation in sex-separated sports cannot be squared with Title IX.

IV.     Plaintiffs Have Failed to Allege a Cognizable Claim Under Title IX.

        Even if Title IX and the Equal Protection Clause did not already prohibit schools from

discriminating against girls who are transgender, nothing in Title IX would require schools to do

so. Indeed, doing so would distort Title IX beyond recognition.

        Plaintiffs have attempted to argue that the inclusion of girls who are transgender violates

Title IX’s regulations on sex-separated sports teams because Title IX requires schools to use a



19
  Although the Second Circuit has not revisited this issue since Bostock, prior case law is
consistent with both Bostock and Adams. See Zarda v. Altitude Express, Inc., 883 F.3d 100 (2d
Cir. 2018), aff’d, Bostock, supra; Fabian., 172 F. Supp. 3d at 526; Kelley v. Ithaca Coll., 3:18-
CV-1082, 2019 U.S. Dist. LEXIS 102636, at *17 n.9 (N.D.N.Y. June 18, 2019). Therefore, there
can be no doubt that transgender individuals, including Andraya and Terry, are protected by Title
IX by its very plain language. This requires this Court to dismiss Plaintiffs’ claims.
                                                 27
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 35 of 64




definition of “sex” that is limited to certain biological traits (or to sex assigned at birth).

Plaintiffs further argue that, under Title IX, they have been denied both effective accommodation

and equal treatment. Their allegations fail on all three fronts. Nothing in the Title IX regulations

authorizing the establishment of separate sports teams based on sex requires the exclusion of

girls who are transgender from competing along with other girls. Plaintiffs further fail to allege

facts that would support that they have been denied either effective accommodation or equal

benefits or opportunities to compete. To the contrary, the operative complaint and their own

records show the opposite. Their Title IX claims therefore fail as a matter of law.

        A. Title IX and Its Implementing Regulations Do Not Define Sex-Separated Teams
           in a Manner that Bars Girls Who Are Transgender from Participating with
           Other Girls.

        Plaintiffs’ claims are premised upon the assertion that Title IX and its regulations

establish a definition of “sex” that precludes girls who are transgender—and who are recognized

as girls “in current school records and daily life activities in the school and community”—from

being recognized by their schools as girls for purposes of sex-separated athletic activities. But

Plaintiffs fail to identify any text within Title IX, its implementing regulations, or Department of

Education policy statements purporting to define sex in such a manner. Plaintiffs fundamentally

fail to state a claim under Title IX.

        Even before Bostock, every court of appeals to address the issue has rejected the notion

that Title IX establishes a definition of “sex” that precludes girls who are transgender from using

the same sex-separated facilities as other girls (or that precludes boys who are transgender from

using the same sex-separated facilities as other boys). “[J]ust because Title IX authorizes sex-

segregated facilities does not mean that they are required, let alone that they must be segregated

based only on [‘]biological sex[’] and cannot accommodate gender identity.” Parents for

                                                   28
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 36 of 64




Privacy, 949 F.3d at 1227; accord Boyertown, 897 F.3d at 533; Whitaker, 858 F.3d at 1049;

G.G., 822 F.3d at 722; Dodds, 845 F.3d at 219. This reasoning applies equally to sex-segregated

restrooms as it does to sex-segregated athletic teams, and demands the dismissal of Plaintiffs’

case here.

        Far from requiring a definition of sex that is limited to some definition of “biological

sex,” Title IX’s implementing regulations do not define the term “sex” or delineate how this

provision should be applied with respect to those whose gender identity and physiological

characteristics do not align with the sex assigned to them at birth. See G.G., 822 F.3d at 722

(explaining that Title IX’s implementing regulations assume that the student population consists

of “what has traditionally been understood as the usual ‘dichotomous occurrence’ of male and

female where the various indicators of sex all point in the same direction. [They] shed[] little

light on how exactly to determine the ‘character of being either male or female’ where those

indicators diverge.” ). Cf. Suesz v. Med-1 Sols., LLC, 757 F.3d 636, 639 (7th Cir. 2014) (en

banc) (“[T])erms that seem plain and easy to apply to some situations can become ambiguous in

other situations.”).

        Nothing in the regulation dictates an interpretation of “sex” that would result in the

exclusion of transgender girls from girls’ teams. As the Eleventh Circuit explained of the Title

IX regulations permitting separate restrooms for boys and girls, “Title IX and its accompanying

regulations contain no definition of the term ‘sex,’” and “[a]lso absent from the [regulation] is

the term ‘biological.’” Adams, 2020 WL 4561817 at * 14. Thus, while “[i]t seems fair to say that

§ 106.33 tells us that restrooms may be divided by male and female[,] the plain language of the

regulation sheds no light” on whether a transgender student’s sex is defined by the student’s sex

assigned at birth or other characteristics. Id. That separate restrooms or athletic teams for boys

                                                 29
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 37 of 64




and girls are permissible under Title IX does not lead to the conclusion, advocated by Plaintiffs

here, that the law compels the expulsion of girls and boys who are transgender from spaces that

align with their gender identity.

       Instead of applying the plain and unambiguous statutory and regulatory text, Plaintiffs are

making policy arguments that teams should be separated based on advantages that allegedly

accrue during puberty, and then trying to shoehorn those policy arguments into the definition of

the word “sex.” “But none of these contentions about what [plaintiffs] think the law was meant

to do, or should do, allow [courts] to ignore the law as it is.” Bostock, 140 S. Ct. at 1745. In order

to guarantee equal athletic opportunity for all its students, the CIAC adopted a policy providing

that, if a girl who is transgender is recognized as a girl “in current school records and daily life

activities in the school and community,” she should also be recognized as a girl in school

athletics. 20 No matter how strongly plaintiffs believe in the importance of sex separation in

athletics, and in their particular definition of what constitutes sex separation, nothing in the plain

text of Title IX or the athletic regulation prohibits CIAC from making that decision, or requires

CIAC to subject girls who are transgender to different and discriminatory treatment. Cf. Bostock,

140 S. Ct. at 1750 (defendant’s interpretation of Title VII “impermissibly seeks to displace the




20
   Plaintiffs’ requested remedy would create a situation where girls who are transgender are
treated as girls for all purposes during the school day, including student records, how teachers
refer to them, what bathroom they use, and how they are reported to the state and federal
governments, but then treated differently solely for purposes of athletics. “It is, to be sure, well-
established that a statute should be interpreted in a way that avoids absurd results.” S.E.C. v.
Rosenthal, 650 F.3d 156, 162 (2d Cir. 2011) (alteration omitted).


                                                  30
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 38 of 64




plain meaning of the law in favor of something lying beyond it”). Thus, Plaintiffs’ Title IX

claims fail on their face and must be dismissed.

       B. Plaintiffs Have Not Plausibly Alleged that Competing with Girls Who Are
          Transgender Deprives Them of “Effective Accommodation” Under Title IX.

       “Title IX claims of sex discrimination in athletics fall into two categories based on the

[regulatory] factors to which the claims are addressed: effective accommodation claims focus on

[34 C.F.R.] § 106.41(c)(1), and equal treatment claims focus on § 106.41(c)(2)-(10).” Biediger v.

Quinnipiac Univ., 691 F.3d 85, 92 (2d Cir. 2012). Under either theory—and even if Plaintiffs

could show that Title IX somehow defines girls who are transgender as so-called “males”—

Plaintiffs would still fail to state a cognizable claim that their rights have been violated.

       In Count One, Plaintiffs pursue an “effective accommodation” claim, alleging that they

have been denied equal opportunity to compete. See SAC ¶¶ 160–68. An effective

accommodation claim looks at “[w]hether the selection of sports and levels of competition

effectively accommodate the interests and abilities of members of both sexes.” 34 C.F.R. §

106.41(c)(1); see also 44 Fed. Reg. 71413 et seq. (1979) (the “1979 Policy Interpretation”) at §

IV.C (explaining that the “regulation requires institutions to accommodate effectively the

interests and abilities of students to the extent necessary to provide equal opportunity in the

selection of sports and levels of competition available to members of both sexes”); Biediger, 691

F.3d at 92–94. It is assessed at the aggregate level, and focuses on a school’s entire athletic

program as a whole, rather than on any one particular individual’s ability to compete, or win, on

a given team. See Biediger, 691 F.3d at 92–93 (effective accommodation claim regarding

Quinnipiac University’s elimination of women’s volleyball team as varsity sport); Boucher v.

Syracuse Univ., 164 F.3d 113, 115 (2d. Cir. 1999) (effective accommodation claim that Syracuse

discriminated against female athletes in its “decisions regarding which varsity teams to field as
                                                   31
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 39 of 64




well as how many opportunities for participation by female varsity athletes are thereby created as

a result of those decisions”); Thomas v. Regents of Univ. of Cal., No. 19-cv-06463-SI, 2020 WL

3892860, at *9 (N.D. Cal. July 10, 2020) (effective accommodation claim regarding

“systemwide imbalance in athletic opportunities for women”). A typical effective

accommodation claim thus involves situations where “[a plaintiff] was denied effective

accommodation because she wishes to play on an unfielded team . . . or [] the university

eliminated all opportunities for women to participate in a particular sport.” Id. at *10 (citation

omitted).

       In accordance with the 1979 Policy Interpretation, courts address effective

accommodation claims through a three-part test that analyzes: (1) whether participation

opportunities are provided to males and females in numbers substantially proportionate to their

respective enrollments; (2) if one sex is underrepresented in sports, whether the institution can

show a history and continuing practice of program expansion which is demonstrably responsive

to the developing interest[s] and abilities of the members of that sex; or (3) if one sex is

underrepresented, whether it can be demonstrated that the interests and abilities of the members

of that sex have been fully and effectively accommodated by the present program. Biediger, 691

F.3d at 92–93. “The test is applied to assess whether an institution is providing

nondiscriminatory participation opportunities to individuals of both sexes, and an institution is

in compliance if it meets any one of the three prongs of the test.” McCormick, 370 F.3d at 300

(emphasis in original). Indeed, the focus throughout the effective accommodation analysis is on

how an athletics program, taken as a whole, provides participation opportunities for each sex as a

whole. See Office for Civil Rights, U.S. Dep’t of Educ., Clarification of Intercollegiate Athletics

Policy Guidance: The Three-Part Test 2-3 (1996),

                                                 32
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 40 of 64




https://www2.ed.gov/about/offices/list/ocr/docs/clarific.html#two (last visited August 17, 2020)

(explicating test); Office for Civil Rights, U.S. Dep’t of Educ., Requirements under Title IX of

the Education Amendments of 1972,

https://www2.ed.gov/about/offices/list/ocr/docs/interath.html (last visited August 17, 2020)

(summarizing effective accommodation analysis).

       Here, it is undisputed that Plaintiffs’ schools have separate girls’ indoor and outdoor track

teams, that those teams participated in numerous meets, and that based on those meets, Plaintiffs

themselves were able to qualify for their Class championships, for the State Open, and for the

New England Championship—often to great success. See supra at pp. 9–12 (discussing the other

athletic opportunities and achievements reflected in Plaintiffs’ track records). But instead of

applying the traditional three-part test for effective accommodation claims—perhaps because it

has no application to claims like these—Plaintiffs’ amorphous theory here is that the only way to

provide equal athletic opportunity to girls and women is to exclude transgender girls from

participation to protect them from competing against people “gifted with male bodies” (even if it

deprives Intervenor Defendants of their own rights). SAC ¶ 104. Rather than attempt an effective

accommodation analysis, Plaintiffs simply assume “that any result consistent with their account

of the statute’s overarching goal must be the law.” Henson v. Santander Consumer USA Inc., 137

S. Ct. 1718, 1725 (2017) (internal citation omitted). This interpretation subverts the purpose of

Title IX’s “effective accommodation” doctrine, which is both inapposite to and unsupported by

the facts presented here.

       First, Plaintiffs’ assumption that effective accommodation always requires sex-separated

teams is wrong. There is no requirement that schools offer sex-separated teams at all, much less

define them as Plaintiffs propose. Far from mandating separate teams, Title IX’s regulations for

                                                 33
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 41 of 64




athletics establish a “[g]eneral” rule prohibiting schools from “provid[ing] . . . athletics

separately” on the basis of sex. 34 C.F.R. § 106.41(a). The regulations then carve out an

exception to that general prohibition, stating that “a recipient may operate or sponsor separate

teams for members of each sex where selection for such teams is based upon competitive skill or

the activity involved is a contact sport.” 34 C.F.R. § 106.41(b) (emphasis added). The regulations

thus allow schools to provide sex-separated teams, but they do not require schools to do so: They

are “purposely permissive and flexible on this point, rather than mandatory.” Yellow Springs

Exempted Vill. Sch. Dist. Bd. of Ed. v. Ohio High Sch. Athletic Ass’n, 647 F.2d 651, 656 (6th Cir.

1981) (striking down high school athletic association rule mandating sex-separation for all teams

as inconsistent with Title IX).

       Plaintiffs’ presumption that sex-separated teams are the only way to provide effective

accommodation is by no means a foregone conclusion. On the contrary, at the time that Title IX

was adopted, and continuing to this day, courts have recognized that allowing girls to play on

boys’ teams (and vice versa) can sometimes be the only effective way to provide equal athletic

opportunity under the Fourteenth Amendment. See, e.g., Bednar v. Neb. Sch. Activities Ass’n,

531 F.2d 922, 923 (8th Cir. 1976) (injunction allowing girl to compete on boys’ cross-country

team); Brenden v. Indep. Sch. Dist. 742, 477 F.2d 1292 (8th Cir. 1973) (injunction allowing girl

to compete on boys’ tennis, cross-country, and cross-country skiing team); Beattie v. Line

Mountain Sch. Dist., 992 F. Supp. 2d 384 (M.D. Pa. 2014) (injunction allowing girl to compete

on boys’ wrestling team); Adams v. Baker, 919 F. Supp. 1496 (D. Kan. 1996) (same); Lantz v.




                                                 34
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 42 of 64




Ambach, 620 F. Supp. 663 (S.D.N.Y. 1985) (injunction allowing girl to compete on boys’

football team). 21

        The Department of Education’s 1979 Policy Interpretation—now more than 40 years

old—is the only document that addresses when a school is required to provide separate teams for

boys and girls. Under the 1979 Policy Interpretation, effective accommodation means that

“where an institution sponsors a team in a particular sport for members of one sex, it may be

required either to permit the excluded sex to try out for the team or to sponsor a separate team

for the previously excluded sex.” 1979 Policy Interpretation § VII.C.4 (emphasis added). Sex-

separated teams in non-contact sports are required only if, among other things, “[m]embers of the

excluded sex do not possess sufficient skill to be selected for a single integrated team or to

compete actively on such a team if selected.” Id. at § VII.C.4.b(3).

        Thus, even assuming for purposes of this Motion that inclusion of transgender girls could

be taken to mean that their track teams were no longer “sex separated,” Plaintiffs cannot state a

claim for denial of effective accommodation unless they can show that they do not possess

sufficient skill “to compete actively” alongside girls who are transgender. Id. Plaintiffs’ own



21
   For example, although Title IX’s regulations allow schools to provide separate teams for
contact sports, many schools’ athletic organizations—including CIAC—allow girls and boys to
compete with each other on the same contact-sports team. According to published statistics from
the National Federation of State High School Associations, during the 2018-19 academic year,
42 girls in Connecticut played on boys’ football teams, 21 girls in Connecticut played on boys’
ice hockey teams, and 131 girls in Connecticut played on boys’ wrestling teams. See Nat’l Fed.
of State High Sch. Ass’ns Participation Data, available at
https://members.nfhs.org/participation_statistics (last accessed Aug. 17, 2020). Last year in
North Carolina, a high school girl competed on the boys’ wrestling team and won the state
championship. See The Associated Press, Teen makes history as first girl to win wrestling
championship in NC (Feb. 27, 2020), https://wset.com/news/local/teen-makes-history-as-first-
girl-to-win-wrestling-championship-in-nc.


                                                 35
        Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 43 of 64




Second Amended Complaint, and their considerable personal records of accomplishment, belie

any such allegations.

        First, while Plaintiffs assert over and over again that they “can’t win,” SAC ¶¶ 63, 70,

113, nothing in Title IX equates “competing actively” with winning every contest. The effective

accommodation analysis is focused on ensuring equal participation opportunities—not on

ensuring certain results for individual participants or teams.

        Second, as a factual matter, Plaintiffs can, and do, win. As discussed above, Mitchell and

Smith have actively competed against Andraya and Terry and have repeatedly won those

competitions. See supra at pp. 10–11. And a comparison of the State Open Championships

across the relevant seasons and years makes clear that Terry and Andraya have not dominated

the girls’ track events, or even the plaintiffs in those events, as Plaintiffs falsely allege. The

falsity of these allegations is evident both from the face of the Second Amended Complaint and

the public records on which Plaintiffs’ allegations rely. 22

        Outdoor State Open Championship: Total events won out of 18, including 3 relays

                           Terry                    Andraya                    Plaintiffs

 2020                                             No season due to COVID-19

 2019                      2 (1 individually)       0                          2 (2 individually)




22
   State Open results listed in these tables are publicly available online at AthleticNET, which
has a toggle feature that enables a viewer to see results in each event. See, e.g.,
https://www.athletic.net/TrackAndField/meet/306453/results (2017 outdoor results);
https://www.athletic.net/TrackAndField/meet/288015/results (2017 indoor results);
https://www.athletic.net/TrackAndField/meet/334210/results (2018 outdoor results);
https://www.athletic.net/TrackAndField/meet/319841/results (2018 indoor results);
https://www.athletic.net/TrackAndField/meet/364088/results (2019 outdoor results);
https://www.athletic.net/TrackAndField/meet/352707/results (2019 indoor results);
https://www.athletic.net/TrackAndField/meet/388188/results (2020 indoor results).
                                                   36
        Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 44 of 64




 2018                     2 (2 individually)      0                          0

 2017                     0                       0                          0



        Indoor State Open Championship: Total events won out of 15, including 3 relays

                          Terry                   Andraya                    Plaintiffs

 2020                     0                       0                          2 (1 individually)

 2019                     2 (2 individually)      0                          2 (1 individually)

 2018                     0                       0                          0

 2017                     0                       0                          0


        These results, taken on their face, exemplify that Plaintiffs have been able to effectively

compete right alongside both Terry and Andraya.

        Additionally, Plaintiffs assert that they are denied “the chance to be champions.” SAC ¶

112. But, again, that conclusory assertion conflicts with the publicly available data. Mitchell and

Smith are highly accomplished athletes, and their track and field records show that they have

both had the chance to be, and have been, “champions.” 23 They have won some championships

when competing directly against Andraya and Terry, and they have won some championships in

other events, such as the long-jump and 400m race, events in which neither Andraya nor Terry

compete. Soule, too, is a champion. In both the 2019 and 2020 indoor seasons, she won the

4x200 relay in the state open. See Soule’s Results (Ex. C) at pp. 2, 5. Her team, Glastonbury,



23
   Soule and Nicoletti do not allege that they would have won a championship for any particular
event had Andraya or Terry not participated. Both runners placed behind at least five non-
transgender runners, including other Plaintiffs to this lawsuit, in events they claim denied them a
chance to be a champion.
                                                 37
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 45 of 64




won the 2020 indoor championship. 24 And, despite faulting Terry and Andraya for her eighth

place finish in the 55m dash during the 2019 indoor season, and thus implying that she missed a

“spot at the New England Championship” because of them, SAC ¶¶ 91–92, Soule in fact made it

to that championship in both long jump and the 4x200 relay. See Soule’s Results (Ex. C) at p. 5

(long jump results); p. 6 (relay). She did so again in the 2019 outdoor season, see id. at p. 4 (long

jump), and had previously done so in the 2018 outdoor season in the 100m dash and long jump.

Id. at p. 7 (100m dash); p. 9 (long jump).

       Mitchell, Smith, and Soule are “champions.” But there is enough room in Connecticut—

and in track-and-field competition more generally—for girls who are transgender to have “the

chance to be champions,” too. Defendants can and must effectively accommodate the athletic

abilities and interests of all girls, including girls who are transgender. Providing effective

accommodation for the interests and abilities of these four Plaintiffs does not require Defendants

to deny effective accommodation to others.

       C. Plaintiffs Have Not Plausibly Alleged the Elements of an Equal Treatment
          Claim.

       In Count Two of the Second Amended Complaint, Plaintiffs claim that Defendants have

failed to ensure that female athletes such as Plaintiffs receive equivalent treatment, benefits, and

opportunities in athletic competition as compared to boys, due to the presence of transgender

girls, such as Intervenor Defendants, in a small minority of track and field events. SAC ¶¶ 169-

78. As with their effective accommodation claim, in making this argument, Plaintiffs presuppose

that transgender girls are “boys” for purposes of athletic competition. Regardless, Plaintiffs’



24
   See 2020 Combined Indoor Open State Championship, team scores,
https://www.athletic.net/TrackAndField/meet/388188/teamscores (showing Glastonbury ranked
first overall).
                                                  38
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 46 of 64




novel equal treatment claim stretches Title IX well beyond its intended application, and has no

basis in law or fact.

        An equal-treatment claim under Title IX focuses on “equivalence in the availability,

quality and kinds of other athletic benefits and opportunities provided male and female athletes.”

Mansourian v. Regents of Univ. of Cal., 602 F.3d 957, 964–65 (9th Cir. 2010) (internal

quotation omitted). As Judge Underhill previously noted, “equal treatment claims allege sex-

based differences in the schedules, equipment, coaching, and other factors affecting participants

in athletics.” Biediger v. Quinnipiac Univ., 928 F. Supp. 2d 414, 436 (D. Conn. 2013) (Underhill,

J.), aff’d, 691 F.3d 85, 92 (2d Cir. 2012); see also Boucher, 164 F.3d at 115 n.1–2 (distinguishing

effective-accommodation claims from equal-treatment claims).

        When determining whether equal treatment has been denied, courts review the second

through tenth factors set forth in the Title IX regulations:

        (2) The provision of equipment and supplies;
        (3) Scheduling of games and practice time;
        (4) Travel and per diem allowance;
        (5) Opportunity to receive coaching and academic tutoring;
        (6) Assignment and compensation of coaches and tutors;
        (7) Provision of locker rooms, practice and competitive facilities;
        (8) Provision of medical and training facilities and services;
        (9) Provision of housing and dining facilities and services;
        (10) Publicity.

34 C.F.R. § 106.41(c)(2)-(10); McCormick, 370 F.3d at 291 (setting out same). Thus, for

example, an athletic program may be found to deny equal treatment when it schedules women’s

sports in a less advantageous manner than men’s sports. See, e.g., McCormick, 370 F.3d at 299

(sustaining unequal treatment claim by members of women’s soccer team given high school’s

“off-season scheduling that disadvantaged members of only one sex”); Comtys. for Equity v.

Mich. High Sch. Athletic Ass’n, 178 F. Supp. 2d 805, 855-57 (W.D. Mich. 2001) (high school

                                                 39
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 47 of 64




athletic association violated Title IX by scheduling athletic seasons and competitions for girls’

sports during nontraditional and less advantageous times compared to boys’ sports). “To give

rise to an equal treatment claim, a plaintiff must make ‘sufficient, nonconclusory allegations

plausibly linking the [action at issue] to discrimination on the basis of sex.’” Thomas, 2020 WL

3892860 at *2 (quoting Austin v. Univ. of Or., 925 F.3d 1133, 1138 (9th Cir. 2019)). “Just saying

so is not enough. A recitation of facts without plausible connection to gender is not cured by

labels and conclusory statements about sex discrimination.” Id. (finding that individual’s claim

that she had been cut from soccer team did not reflect on system-wide inequality so as to support

equal treatment claim).

       Plaintiffs’ factual allegations fail to state a valid equal treatment claim under this legal

framework. In this case, Plaintiffs do not even attempt to argue that the CIAC treats boys’ track

and field teams and girls’ track and field teams differently. The Second Amended Complaint is

devoid of any allegations relating to unequal provision at interscholastic competitions of

equipment, facilities, services, or any of the other factors used in assessing unequal treatment.

Rather, the only allegations even remotely related to the regulatory factors are Plaintiffs’ vague

claims that they were somehow, in some unknown way, denied publicity and recognition of their

efforts due to victories by other girls. But, as with an “effective accommodation” claim, the

assessment of unequal publicity on its face focuses on the publicity institutions provide to their

athletes or teams as a group—not the coverage ultimately enjoyed individually by each athlete




                                                 40
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 48 of 64




from third-party news outlets. 25 If, for example, a school were only publicizing its male athletes,

and not its female athletes, on the school’s website, that would support a claim for unequal

publicity. See, e.g., Ollier v. Sweetwater Union High Sch. Dist., 858 F. Supp. 2d 1093, 1112

(S.D. Cal. 2012) (sustaining unequal treatment claim on the basis of, among other things, a

showing that “girls’ athletic activities were provided with less coverage and promotion in

yearbooks, fewer announcements in the school’s Daily Bulletin, less signage on the school’s

electronic marquee, and inferior signage”), aff’d, 768 F.3d 843 (9th Cir. 2014). However,

Plaintiffs have not alleged such facts in the Second Amended Complaint. Instead, Plaintiffs

speculate that they would have received more publicity from unnamed news sources—which are

not parties in this suit, and whose coverage is entirely outside of the control of Defendants—if

they had finished first at the State Open, for example, instead of second. See, e.g., SAC ¶ 97. 26

Such an argument, in addition to being wholly speculative, again has no basis in Title IX, and

fails to meet even the basic standard necessary to survive a motion to dismiss.


25
  In regard to publicity, the 1979 Policy Interpretation states “[c]ompliance will be assessed by
examining, among other factors, the equivalence for men and women of: (1) Availability and
quality of sports information personnel; (2) Access to other publicity resources for men's and
women's programs; and (3) Quantity and quality of publications and other promotional devices
featuring men's and women's programs.” 1979 Policy Interpretation § VI(B)(3)(i).
26
   As the Court is aware, Plaintiffs are no strangers to the press. They have given numerous
interviews over the course of these proceedings. For example, Soule was interviewed by Tucker
Carlson on his nationally broadcast show. See “Biological Boys Taking Part in Women’s
Sports,” Fox News (June 17, 2019), available at
https://www.youtube.com/watch?v=whYYZwXwpbA. After Mitchell beat Terry in 2020 at the
indoor state open finals, she was interviewed by the Hartford Courant. See Shawn McFarland,
For the second week in a row, Canton’s Chelsea Mitchell beats Terry Miller in 55-meter dash,
this time to win State Open title, Hartford Courant (Feb. 22, 2020),
https://www.courant.com/sports/high-schools/hc-sp-chelsea-mitchell-terry-miller-55-meter-dash-
state-open-20200222-zdwb7shfbnfrxajs2hgmdwutbi-story.html. Neither of these press
opportunities would have been presented to these high school athletes in the absence of their
complaints about Terry and Andraya. If anything, Plaintiffs have actually received more
publicity of their athletic careers through this case than they would have received otherwise.
                                                 41
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 49 of 64




               D. Plaintiffs’ Claims for Retrospective Relief are Barred by Pennhurst.

       At a minimum, even if Plaintiffs could state a claim for prospective relief (despite their

lack of standing to do so), their claims for retrospective relief are barred by Pennhurst State Sch.

& Hosp. v. Halderman, 451 U.S. 1 (1981).

       According to Pennhurst, the Spending Clause to the U.S. Constitution precludes the

federal government from imposing any obligation on states, as a condition of receipt of federal

funds, that Congress did not make clear in the statutory language. Id. at 17, 24–25. Congress is

required to “speak with a clear voice,” and “unambiguously” put state funding recipients on

notice of the conditions of federal funds. Id. at 17. “When Congress acts pursuant to its

spending power, it generates legislation ‘much in the nature of a contract: in return for federal

funds, the States agree to comply with federally imposed conditions.’” Davis Next Friend

LaShonda D. v. Monroe County Bd. Of Educ., 526 U.S. 629, 640 (1999) (citing Pennhurst, 451

U.S. at 17). “In interpreting language in spending legislation, we thus ‘insis[t] that Congress

speak with a clear voice,’ recognizing that ‘[t]here can, of course, be no knowing acceptance [of

the terms of the putative contract] if a State is unaware of the conditions [imposed by the

legislation] or is unable to ascertain what is expected of it.’” Id. (citing Pennhurst, 451 U.S. at

24–25).

       Congress may employ the spending power to “further broad policy objectives by

conditioning receipt of federal mon[ies]” on the recipient’s compliance with federal directives.

South Dakota v. Dole, 483 U.S. 203, 206–07 (1987). The Supreme Court in Dole identified four

limitations on the exercise of the spending power to condition federal grants: (1) Congress must

use its spending power to further “the general welfare;” (2) Congress must state all conditions on

the receipt of federal funds “unambiguously” so as to “enabl[e] the States to exercise their choice

                                                 42
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 50 of 64




knowingly, cognizant of the consequences of their participation;” (3) conditions attached to

federal grants must be related “to the federal interest in particular national projects or programs;”

and (4) conditions on federal funding must not violate any other constitutional provision. Id.

       This requirement of congressional clarity is heightened where, as under Title IX,

Congress asks the states to relinquish their historic immunity from suit as one condition of

receiving federal funds. In the Eleventh Amendment context, “Congress may abrogate the States’

constitutionally secured immunity from suit in federal court only by making its intention

unmistakably clear in the language of the statute.” Atascadero State Hosp. v. Scanlon, 473 U.S.

234, 242 (1985). While Congress may choose either to abrogate sovereign immunity directly or

(as in Title IX) make waiver of sovereign immunity a condition to receipt of federal funds, the

test in either case is the same: Congress’s intent must be “expressly and unequivocally stated in

the text of the relevant statute.” Sossamon v. Texas, 563 U.S. 277, 290–91 (2011). 27

       Because Title IX was passed pursuant to the Spending Clause, “private damage actions

are available only where recipients of federal funding had adequate notice that they could be

liable for the conduct at issue.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 181 (2005).

       When Congress enacts legislation under its spending power, that legislation is ‘in
       the nature of a contract: in return for federal funds, the States agree to comply with
       federally imposed conditions.’ As we have recognized, '[t]here can . . . be no
       knowing acceptance [of the terms of the contract] if a State is unaware of the
       conditions [imposed by the legislation on its receipt of funds].’)

Id. at 182–83 (quoting Pennhurst, 451 U.S. at 17).


27
   Local boards of education act as agents of the state when fulfilling the statutory duties imposed
upon them by the legislature in light of the state constitutional mandate to furnish public
education. Cheshire v. McKenney, 182 Conn. 253, 257–58 (1980). “A local board of education
acts as an agent of the state when it performs those duties delegated to it by the state. . . . In
other words, if a school board is engaged in the provision of primary and secondary education, it
is acting under the authority of the state and as the state’s agent.” Bd. of Educ. of City of New
Haven v. City of New Haven, 237 Conn. 169, 181 (1996).
                                                 43
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 51 of 64




        Title IX is an exercise of Congress’ spending power. However, as discussed supra, Title

IX does not expressly and unequivocally provide for a definition of sex that would preclude

transgender girls from participating in sex-separated girls’ teams. As has been repeated

throughout this memorandum, “[l]ooking at both the specific and broader context of the use of

the term ‘sex,’ neither Title IX nor the implementing regulations define the term ‘sex’ or

mandate how to determine who is male and who is female. . . .” Bd. of Educ. of the Highland

Local Sch. Dist. v. United States Dep’t of Educ., 208 F. Supp. 3d 850, 867 (S.D. Ohio 2016).

“Title IX and its accompanying regulations contain no definition of the term ‘sex.’ Also absent

from the [regulation] is the term ‘biological.’” Adams, 2020 WL 4561817, at *14. “[T]he plain

language of the regulation sheds no light on whether” a student’s sex is defined based on their

sex assigned at birth. Id.

        As discussed above, Plaintiffs’ interpretation of Title IX is unprecedented. Plaintiffs fail

to identify any text within Title IX, its implementing regulations, or Department of Education

policy statements that would alert schools receiving federal funds that Title IX bars girls who are

transgender from participating in athletics with other girls. Under Pennhurst, schools cannot be

held liable for damages under such an unprecedented and unsupported legal theory.

        This conclusion is buttressed by an examination of guidance from the Department of

Education’s own Office for Civil Rights. In an opinion letter dated January 7, 2015, (the “2015

Letter”), OCR explained that “[t]he Department’s Title IX regulations permit schools to provide

sex-segregated . . . athletic teams . . . [and] [w]hen a school elects to separate or treat students

differently on the basis of sex in those situations, a school generally must treat transgender

students consistent with their gender identity.” Letter from James A. Ferg-Cadima, Acting

Deputy Assistant for Policy, U.S. Dep’t of Educ. Office for Civil Rights, to Emily Prince (Jan. 7,

                                                  44
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 52 of 64




2015), available at

http://www.bricker.com/documents/misc/transgender_student_restroom_access_1-2015.pdf.

       On May 13, 2016, the Department of Justice and the Department of Education issued a

joint “Dear Colleague” letter (the “2016 Letter”) summarizing public schools’ obligations

regarding transgender students under Title IX, and explaining how those departments evaluate a

school’s compliance with those obligations. Letter from Catherine E. Lhamon, Ass’t Sec. for

Civil Rights, U.S. Dep’t of Educ. and Vanita Gupta, Principal Dep. Ass’t Attorney for Civil

Rights, U.S. Dep’t of Justice (May 13, 2016),

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201605-title-ix-transgender.pdf. The

2016 Letter included notice that Title IX protects students from discrimination in school on the

basis of gender identity, including in regard to names and pronouns, restrooms, and athletics.

The guidance made clear that Title IX allows students to participate in sex-segregated activities

and access sex-segregated facilities consistent with their gender identity.

       On February 22, 2017, however, the DOE and DOJ issued another “Dear Colleague”

letter (the “2017 Letter”). Letter from Sandra Battle, Acting Ass’t Sec. for Civil Rights, U.S.

Dep’t of Educ. and T.E. Wheeler, II, Acting Ass’t Attorney General for Civil Rights, U.S. Dep’t

of Justice (Feb. 22, 2017), https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201702-

title-ix.pdf. The 2017 Letter withdrew the 2015 Letter and the 2016 Letter, but did not replace

their guidance with any contrary guidance. As one court aptly stated: “[T]he 2017 [Letter] did

not propound any ‘new’ or different interpretation of Title IX or the Regulation, nor did the 2017

[Letter] affirmatively contradict the 2015 and 2016 Guidance documents. It instead appears to

have generated an interpretive vacuum pending further consideration by those federal agencies of

the legal issues involved in such matters.” Evancho v. Pine-Richland Sch. Dist., 237 F. Supp. 3d

                                                 45
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 53 of 64




267, 298 (W.D. Pa. 2017); see also Adams, 2020 WL 4561817 at *57 (noting that the 2017

Letter simply constituted a withdrawal of previous guidance based on disavowal of guidance

letters generally, and “contained no substantive interpretation of the meaning of ‘sex

discrimination’ in Title IX”). Although it created an “interpretive vacuum” in regard to federal

law, the 2017 Letter was unequivocal in stating that “the Departments believe that, in this

context, there must be due regard for the primary role of the States and local school districts in

establishing educational policy.”

       Until recently, then, the federal agencies responsible for enforcing Title IX were

instructing schools that Title IX required them to treat students who are transgender in

accordance with their gender identity, including when it comes to athletics. Against this

backdrop, it is absurd to suggest that Defendants were “on notice” that they would be liable if

they did not, instead, bar girls who are transgender from their sex-separated athletic teams.

Therefore, under Pennhurst, Plaintiffs’ claims for nominal and compensatory damages must be

dismissed.

 V.    Plaintiffs Have Failed to Allege that Title IX Provides a Cause of Action Against the
       School District Defendants.

       A. Plaintiffs Have No Cause of Action Against Their Home Schools (Glastonbury,
          Danbury, and Canton).

       In addition to their claims against CIAC, Plaintiffs Soule, Smith, and Miller have also

brought claims against their “home” schools, which are Glastonbury, Danbury, and Canton,

respectively. See SAC ¶¶ 10–13. These three Boards of Education are defendants in this action

only because three of the plaintiffs happen to live within their towns. Plaintiffs cannot identify

any actions their home schools took in regard to transgender athletes within their schools, or any

actions taken by their home schools that limited Plaintiffs’ athletic participation. Instead,

                                                 46
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 54 of 64




Plaintiffs allege that actions of other parties harmed them. Consequently, the factual allegations

in the Second Amended Complaint fall well short of pleading “enough facts to state a claim to

relief that is plausible on its face” under either theory against Glastonbury, Danbury, and Canton.

Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678


       1. Plaintiffs Have Not Alleged that Their Home Schools Failed to Provide Effective
          Accommodation.


       As discussed above, effective accommodation claims “derive from the Title IX regulation

at 34 C.F.R. § 106.41(c)(1), which bases Title IX compliance in part on whether ‘the selection of

sports and levels of competition effectively accommodate the interests and abilities of members

of both sexes.’” Mansourian, 602 F.3d at 964. When conducting the assessment of whether a

school effectively accommodates students from the underrepresented group, the proper focus is

on the programs offered at the school the plaintiff attends. Biedeger, 928 F. Supp. 2d at 436

(analyzing claims raised by students who attended Quinnipiac); Robb v. Lock Haven Univ. of

Pennsylvania, 2019 WL 2005636, at *7 (M.D. Pa. May 7, 2019) (analyzing participation

numbers at Lock Haven University to address students’ challenge to elimination of its women’s

varsity swim team and demotion of its women’s varsity field hockey team from Division I to

Division II).

       In this case, Soule, Smith, and Miller have not and cannot allege that their schools

eliminated girls’ track, or failed to field a girls’ track team, or that they were denied any

opportunity to participate on it. To the contrary, they specifically allege that their home schools

had girls’ track teams, and that they were able to participate (and succeed) on such teams. Rather

than focus on the opportunities presented at their home schools, Soule, Smith, and Miller base

their effective accommodation claim solely on the fact that transgender females were allowed to
                                                  47
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 55 of 64




participate on the girls’ track teams at Cromwell and Bloomfield High Schools—schools that

they did not attend and that are not operated by their home school districts. There is no legal

authority for Plaintiffs to base effective accommodation claims against their home schools on

opportunities provided at other schools, or decisions made by other schools as to which athletes

are qualified to compete. Plaintiffs accordingly fail to state an effective accommodation claim

against their home schools: Glastonbury, Danbury, and Canton. Cf. Thomas, 2020 WL 3892860,

at *10 (dismissing plaintiff’s effective accommodation claim “because plaintiff has not tied her

release from the team to any alleged system-wide participation gaps at UC Berkeley”).

       2. Plaintiffs Have Not Alleged that Their Home Schools Failed to Provide Equal
          Treatment.

       Like an effective accommodation claim, an equal treatment claim reviews the plaintiff’s

treatment with the treatment received by members of the opposite sex at the same school.

Thomas v. Regents of Univ. of Cal., 2020 WL 1139595 *4 (N.D. Cal. Mar. 9, 2020) (comparing

women’s soccer program at Berkeley with men’s soccer program at Berkeley); Portz v. St. Cloud

State Univ., 401 F. Supp. 3d 834, 863–67 (D. Minn. 2019) (comparing university’s athletics

program for men with its athletics program for women and finding that, among other things,

“men’s teams are overall favored in receiving superior quality practice and competitive

facilities”); Lock Haven, 2019 WL 2005636, at *6 (explaining that “to succeed on their equal

treatment claim, Plaintiffs must show that there is a substantial disparity between the treatment

of male and female athletes in an individual segment of Lock Haven’s athletics program or in the

athletics program as a whole”).

       In this case, Plaintiffs Soule, Smith, and Miller again fail to allege that the boys’ track

teams at their own schools receive preferential treatment in regard to things such as “schedules,

equipment, coaching, and other factors affecting participants in athletics.” Biediger, 928 F. Supp.
                                                 48
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 56 of 64




2d at 436. Instead, their allegations focus exclusively on the treatment of female athletes at

Cromwell and Bloomfield High Schools—schools that they do not attend. Title IX simply has no

mechanism for students to base equal treatment claims against their home school on actions

taken at schools that they do not attend. Cf. Burgess v. Harris Beach PLLC, 346 F. App’x 658,

661 (2d Cir. 2009) (rejecting Title IX claim brought by an attorney against several schools:

“Without a direct relationship between herself and any of the defendants, there was no materially

adverse action that any of the defendants could have taken against Burgess and therefore no way

for them to have retaliated against her.”).

       3. The Home Schools Are Not Liable for ‘Applying’ or ‘Facilitating’ the CIAC
          policy.

       Plaintiffs attempt to avoid the clear deficiencies in their effective accommodation and

equal treatment claims against Canton, Glastonbury, and Danbury by alleging that their home

schools harmed them by “applying and facilitating” the CIAC policy. This argument must fail,

however, as there are no factual allegations to support it. As noted previously, Canton,

Glastonbury, and Danbury are not alleged to have any transgender athletes participating in girls’

track, and are not alleged to have “applied” the CIAC’s policy to any athletes that attend their

high schools.

       In regard to “facilitating” the CIAC’s policy, the Second Amended Complaint alleges

that Canton, Glastonbury, and Danbury are dues-paying members of the CIAC, along with

“[v]irtually all public and parochial high schools in Connecticut.” SAC ¶¶ 23–24. The Second

Amended Complaint further alleges:

       Each Defendant School actively works with and assists CIAC to schedule and
       organize interscholastic athletic competitions, including track and field meets, that
       are conducted subject to CIAC rules including the CIAC policy at issue in this
       litigation. Each defendant board of education causes the schools and athletic
       programs under its authority to abide by the rules, regulations, and qualifications of
                                                 49
        Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 57 of 64




          CIAC concerning eligibility, competition rules, and tournament policies and
          procedures.

Id. ¶ 32. Facilitating is generally defined as “to make easier; help bring about.” 28 Scheduling

meetings and abiding by the CIAC’s rules for athletic competitions falls well short of

“facilitating” the CIAC’s policy as to transgender students’ eligibility. Indeed, as conceded by

the Plaintiffs in their Second Amended Complaint, schools such as Canton, Danbury, and

Glastonbury have no way of knowing whether runners on other schools’ teams are transgender,

as the CIAC’s policy allows athletes to participate based on the gender they identify with in their

home school. This information is not available to other member schools. Scheduling meets and

allowing their students to participate in such meets falls well short of any definition of

“facilitating” actions that allegedly violate Title IX. Moreover, Plaintiffs have not and cannot set

forth a legal basis for holding the home schools liable for such “facilitation” under Title IX. For

all of these reasons, Canton, Glastonbury, and Danbury simply are not necessary or appropriate

parties in this matter, and they should be dismissed as defendants as a matter of law.

          B. Plaintiffs Have No Cause of Action Against the Individual Intervenor-
             Defendants’ Schools (Bloomfield and Cromwell).

          Title IX’s private right of action is limited only to the “intended beneficiaries” of a

“federally funded program.” See Sobel v. Yeshiva Univ., 477 F. Supp. 1161, 1167 (S.D.N.Y.

1979) (explaining that “[a private] right of action existed for the benefit of beneficiaries, such as

students, of any educational program receiving federal financial assistance” (emphasis added)).

Federal funds are received by a school district for the direct benefit of its own students, not the

students in other districts. Thus, the “intended beneficiaries” of federal funds received by

Bloomfield and Crowell are the students attending schools in those districts, such as Terry and


28
     See https://www.merriam-webster.com/dictionary/facilitate.
                                                    50
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 58 of 64




Andraya, respectively, not Plaintiffs. Since they are not the intended beneficiary of the federal

funds received by either Bloomfield or Cromwell, Plaintiffs lack standing to pursue such Title IX

claims against either school district. 29

        Persuasive authority can be found in K. T. v. Culver-Stockton College, No. 4:16-CV-165

CAS, 2016 WL 4243965, at *1 (E.D. Mo. Aug. 11, 2016), aff’d on other grounds, 865 F.3d 1054

(8th Cir. 2017), and Jane Doe v. Brown University, 270 F. Supp. 3d 556 (D.R.I. 2017), aff’d, 896

F.3d 127 (1st Cir. 2018). Both dismissed Title IX claims brought by non-students, holding they

lacked standing because the plaintiff in a Title IX suit must be a student of the educational

institution being sued in order for his or her claims to proceed. See also, e.g., Arocho v. Ohio

Univ., No. 2:19-cv-4766, 2020 WL 3469223, at *4 (S.D. Ohio June 25, 2020) (“Plaintiff has not

alleged that she was a student at an educational institution receiving federal funds—specifically,

that she was a student at Ohio University—and thus was entitled to the protection of Title IX for

the allegations she makes here.”); Arora v. Daniels, No. 3:17-cv-134, 2018 WL 1597705, at *8

(W.D.N.C. Apr. 2, 2018) (“Because there is no authority in this Circuit or elsewhere supporting

Mrs. Arora’s statutory standing to bring suit against an institution which, at the time of the

allegations, she did not attend, was not an applicant for, and did not receive federal educational

benefits from, her claims under Title IX must be dismissed.”).

        In K.T. v. Culver-Stockton College, a soccer recruit was sexually assaulted by a Culver-

Stockton student while visiting that school’s campus. See K.T., 2016 WL 4243965, at *1. In her




29
   In the Second Circuit, there is some authority under Title VI of the Civil Rights Act of 1964,
which prohibits, inter alia, race discrimination in federally funded programs, including educational
institutions. Although some of these cases discuss the intended beneficiary as being students
attending the schools receiving the federal funds, most relate to parents seeking standing under
Title VI on their own behalf. Thus, these cases offer little in the current context.
                                                 51
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 59 of 64




lawsuit against the college, she alleged that the school failed to act on her report of the assault

and, therefore, was liable to her pursuant to Title IX under the theory of deliberate indifference

as established by Davis v. Monroe County Board of Education, 526 U.S. 629 (1999). 30 See id. at

*3. The court dismissed the claim, holding that K.T. did not have standing to pursue the

complaint because as a non-student, she was not the intended beneficiary of the college’s federal

funds. Id. at *6. In so holding, the court looked directly to the statutory language of Title IX.

Finding nothing in the plain language of the statute itself, the court relied on the Supreme

Court’s decision in Davis to arrive at its “conclu[sion] that Title IX’s protections in the context

of student-on-student harassment are limited to students.” Id. The court specifically rejected the

plaintiff’s argument because it “would impermissibly expand the law’s scope beyond the limited

right of action recognized by the Supreme Court that requires a ‘systemic effect on educational

programs or activities.’” Id. Thus, the court concluded that the protections afforded by Title IX

“do[] not extend” to “a non-student.” Id. at *5.

       Even more persuasive is the decision in Jane Doe v. Brown University. In that case, the

plaintiff was a student at Providence College. While on campus at Brown University, where she

was not enrolled, she was sexually assaulted. In her lawsuit against Brown for deliberate

indifference, she alleged, similar to Plaintiffs here, that Brown University’s conduct deprived her

of equal access to educational opportunities and benefits at Providence College, and ultimately

caused her to withdraw from school. See Doe, 270 F. Supp. 3d at 558. In evaluating the




30
   In Davis, the U.S. Supreme Court held that an educational instruction receiving federal
financial assistance can be held liable for its deliberate indifference to student-on-student sexual
harassment pursuant to Title IX. Davis v. Monroe County Board of Education, 526 U.S. 629
(1999).
                                                   52
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 60 of 64




plaintiff’s claims, the court described the issue, similar to the one presented by Plaintiff’s

complaint against Bloomfield and Cromwell, as follows:

       The question that this case presents . . . is can a Providence College student who
       was sexually assaulted by a Brown student on Brown’s campus bring a Title IX
       damages suit against Brown alleging deprivation of an educational opportunity at
       Providence College? In order to answer this question—one that appears to be a
       matter of first impression—the Court turns back to the purpose of the statute and
       its language—who did Congress intend to protect from discrimination in
       educational programs based on gender; and who did it intend to punish; and to
       whom did the United States Supreme Court intend to give a private right of action?

Id. at 561. In answering these questions, the court looked to the plain language of the statute,

supported by legislative history.

       First, the court found that the statutory language indicates that enforcement was meant to

be “program-specific—that is, the financial penalties are to be applied to the specific program

where the violation occurred, not the school in general.” Id.

       Second, the court found the statements of Senator Birch E. Bayh made during the Senate

debate over Title IX persuasive. Senator Bayh stated: “We are dealing with discrimination in

admission to an institution, discrimination of available services or studies within an institution

once students are admitted and discrimination in employment within an institution, as a member

of a faculty or whatever.” Id. (additional emphasis added). “[T]his statement implies that

Congress intended Title IX to protect against discrimination of students admitted to the

offending school,” id., which was neither the case there, nor here before this Court with respect

to Bloomfield or Cromwell.

       Third, the Doe court looked to Davis and other relevant case law holding that the

protection of Title IX is generally limited to students actually attending the offending school. It

found Davis’s reference to the defendant school’s own students highlighted that Title IX’s right

of action extends only to students attending the federally funded defendant school. Id. (quoting
                                                  53
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 61 of 64




Davis, 526 U.S. at 644 (“If a funding recipient does not engage in harassment directly, it may not

be liable for damages unless its deliberate indifference ‘subject[s]’ its students to harassment.”));

see also Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 66 (1st Cir. 2002) (a plaintiff must

allege, among other things, that she was a student in the defendant institution’s schools). The

court held that because Doe was not actually enrolled at Brown, Brown exercised no “control or

influence” over Doe’s educational programs at Providence College, and, therefore, had no

authority to take corrective action to end any discrimination she alleged prevented her from

continuing her classes at Providence College. Id. at 562. Thus, the court dismissed Doe’s

complaint.

       On appeal, the First Circuit affirmed. The Court explained that a Providence College

student could not maintain a Title IX claim against Brown University, the funding recipient

whose program was at issue, because Doe did not “suffer unjust or prejudicial treatment on the

basis of sex while participating . . . in the funding recipient’s education program or activity.”

Doe, 896 F.3d at 131 (emphasis added). The court explained:

       That a potential Title IX plaintiff seeking relief for being “subjected to
       discrimination under” an education program must be a participant . . . in the
       defendant’s educational program or activity seems logical since the
       “discrimination” that Title IX prohibits is not the acts of sexual assault or sexual
       harassment in and of themselves, but rather the differential treatment by a funding
       recipient of persons of a particular sex who are taking part . . . in its educational
       program or activity but are suffering acts of sexual harassment or assault that
       undermine their educational experience. And here is where Doe’s complaint is
       lacking.

       ***

       [T]he scope of Title IX’s “subject to discrimination under” clause is circumscribed
       to persons who experience discriminatory treatment while participating, or at least
       attempting to participate, in education programs or activities provided by the
       defendant institution[.] Davis also supports this proposition. In Davis, while
       discussing the circumstances under which schools may be liable for their deliberate
       indifference to student-on-student sexual harassment, the Court stated that “funding
                                                 54
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 62 of 64




       recipients are properly held liable in damages only where they are deliberately
       indifferent to sexual harassment, of which they have actual knowledge, that is so
       severe, pervasive, and objectively offensive that it can be said to deprive the victims
       of access to the educational opportunities or benefits provided by the school.

Id. at 131–32 (emphases in original; internal citations omitted). Therefore, because Doe “did not

allege that she participated or even would have participated in any of Brown’s educational

programs or activities,” she could not maintain a claim under Title IX against Brown because she

was not “subjected to discrimination under Brown's education program or activity.” Id. at 133.

       These cases require dismissal of claims by Plaintiffs against Bloomfield and Cromwell. A

Title IX action can only be maintained by a student against a school district in which she is

enrolled. The Second Amended Complaint makes clear that Soule was enrolled in school in

Glastonbury, Michell in Canton, Smith in Danbury, and Nicoletti at Immaculate High School.

Neither Soule, Mitchell, Smith, nor Nicoletti was enrolled in either Bloomfield or Cromwell.

That Terry and Andraya were students in Bloomfield and Cromwell, respectively, is of no

matter. Neither Bloomfield nor Cromwell was obligated by Title IX to ensure Soule’s,

Mitchell’s, Smith’s, or Nicoletti’s equal access to athletic opportunities that accommodate their

abilities. Nor could they violate the CIAC policy, which they were following in permitting Terry

and Andraya to rightly participate in girls’ athletics under Title IX. Bloomfield and Cromwell

only had that obligation with respect to Terry and Andraya, respectively. Neither Bloomfield nor

Cromwell had or has any intent to violate the Title IX and equal protection rights of its own

students to satisfy students attending school in other districts.

       Simply put, Plaintiffs lack statutory standing to proceed under Title IX against

Bloomfield and/or Cromwell. Since Plaintiffs’ sole claims are made under Title IX, the Second

Amended Complaint as brought against Bloomfield and Cromwell must be dismissed.



                                                  55
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 63 of 64




                                      CONCLUSION

       For the foregoing reasons, the Second Amended Complaint should be dismissed in its

entirety, with prejudice.




                                             56
      Case 3:20-cv-00201-RNC Document 145-1 Filed 08/21/20 Page 64 of 64




Respectfully submitted,


/s/ Joshua Block
Joshua Block*                                    Johanna G. Zelman (ct26966)
Chase Strangio*                                  Mohammed B. Shihabi*
Galen Sherwin*                                   FordHarrison, LLP
Lindsey Kaley*                                   CityPlace II
American Civil Liberties Union Foundation        185 Asylum Street, Suite 610
125 Broad Street,18th Floor                      Hartford, CT 06103
New York, NY 10004                               (860) 740-1355
(212) 549-2500                                   jzelman@fordharrison.com
jblock@aclu.org                                  Counsel for Bloomfield and Cromwell
                                                 Boards of Education
Elana Bildner (ct30379)
Dan Barrett (ct29816)
ACLU Foundation of Connecticut                   Peter J. Murphy (ct26825)
765 Asylum Avenue, 1st Floor                     Linda L. Yoder (ct01599)
Hartford, CT 06105                               Shipman & Goodwin LLP
(860) 471-8471                                   One Constitution Plaza
e-filings@acluct.org                             Hartford, CT 06103
                                                 (860) 251-5950
Counsel for Andraya Yearwood and Thania          pjmurphy@goodwin.com
Edwards on behalf of T.M.                        Counsel for CIAC and
                                                 Danbury Board of Education

Michael E. Roberts (ct30824)
CHRO                                             David S. Monastersky (ct13319)
450 Columbus Boulevard, Suite 2                  Howd & Ludorf, LLC
Hartford, CT 06103                               65 Wethersfield Avenue
(860) 541-4715                                   Hartford, CT 06114
michael.e.roberts@ct.gov                         (860) 249-1361
Counsel for CHRO                                 dmonastersky@hl-law.com
                                                 Counsel for Glastonbury and Canton
                                                 Boards of Education
*Admitted Pro Hac Vice




                                            57
